MORGUARD REAL ESTATE INVESTMENT TRUST



--------------------------------------------------------------------------------



Landlord

- and -

DELPHAX TECHNOLOGIES CANADA LIMITED



--------------------------------------------------------------------------------



Tenant



--------------------------------------------------------------------------------



LEASE OF INDUSTRIAL SPACE

SINGLE TENANT INDUSTRIAL PROJECT



--------------------------------------------------------------------------------



     
LEASED PREMISES:
  5030/5040 Timberlea Blvd.
Mississauga, Ontario
L4W 2S5

1

I N D E X

                  SECTIONPAGE
 
  Term Sheet
    1  
 
  ARTICLE 1.00 - DEFINITIONS        
1.01
  Definitions
    3  
 
  ARTICLE 2.00 - GRANT OF LEASE AND GENERAL COVENANTS        
2.01
  Grant
    3  
2.02
  Landlord's General Covenants
    3  
2.03
  Tenant's General Covenants
    3  
 
  ARTICLE 3.00 - TERM AND POSSESSION        
3.01
  Term
    4  
3.02
  (Intentionally Deleted)
    4  
3.03
  (Intentionally Deleted)
    4  
3.04
  Acceptance of Leased Premises
    4  
 
  ARTICLE 4.00 - RENT        
4.01
  Rent
    4  
4.02
  (Intentionally Deleted)
    4  
4.03
  Intent
    5  
4.04
  Payment of Rent - General
    5  
4.05
  Partial Month
    5  
4.06
  Payment of Tenant's Occupancy Costs
    5  
4.07
  Area Determination
    6  
4.08
  (Intentionally Deleted)
    6  
 
  ARTICLE 5.00 - USE, OCCUPATION AND CONTROL        
5.01
  Use of Leased Premises
    7  
5.02
  Compliance with Laws
    7  
5.03
  Prohibited Uses
    8  
5.04
  Hazardous Use
    8  
5.05
  Tenant’s Security Interest
    8  
5.06
  Rules and Regulations
    8  
5.07
  Permitted Signs
    8  
5.08
  Window Coverings
    8  
5.09
  Authorization of Enquiries
    8  
5.10
  Records
    9  
5.11
  Overloading
    9  
5.12
  Telecommunications
    9  
 
  ARTICLE 6.00 - MAINTENANCE, REPAIR AND ALTERATIONS        
 
  BY LANDLORD        
6.01
  Maintenance, Repair and Replacement
    9  
6.02
  Alterations by Landlord
    9  
6.03
  Access by Landlord
    9  
6.04
  Energy Conservation
    9  
6.05
  Supervision and Extended Services
    10  
6.06
  Landlord's Work
    10  
6.07
  Interruption
    10  
 
  ARTICLE 7.00 - PAYMENT FOR SERVICES AND MAINTENANCE, REPAIR AND        
 
  ALTERATIONS BY TENANT        
7.01
  Utilities
    10  
7.02
  Heating, Ventilation and Air Conditioning
    10  
7.03
  Alterations by Tenant
    10  
7.04
  Tenant's Trade Fixtures and Personal Property
    11  
7.05
  Maintenance and Repair
    11  
7.06
  Inspection
    12  
7.07
  Failure to Maintain
    12  
7.08
  Liens
    12  
7.09
  Roof
    12  
 
  ARTICLE 8.00 - TAXES        
8.01
  Taxes Payable by Landlord
    12  
8.02
  Taxes Payable by Tenant
    13  
8.03
  GST
    13  
8.04
  Right to Contest
    13  
 
  ARTICLE 9.00 - INSURANCE, LIABILITY AND ENVIRONMENTAL        
9.01
  Landlord's Insurance
    13  
9.02
  Tenant's Insurance
    14  
9.03
  Placement of Tenant’s Insurance by Landlord
    15  
9.04
  Limitation of Landlord's Liability
    15  
9.05
  Environmental Issues
    15  
 
  ARTICLE 10.00 - DAMAGE AND DESTRUCTION        
10.01
  Limited Damage
    18  
10.02
  Major Damage
    18  
10.03
  No Abatement
    18  
10.04
  Notify Landlord
    18  
10.05
  Expropriation
    18  
 
  ARTICLE 11.00 - DEFAULT        
11.01
  Arrears
    19  
11.02
  Costs of Enforcement
    19  
11.03
  Performance of Tenant's Obligations
    19  
11.04
  Remedies on Default
    19  
11.05
  Availability of Remedies
    20  
11.06
  Waiver
    20  
11.07
  Waiver of Exemption and Redemption
    21  
11.08
  Companies' Creditors Arrangement Act
    21  
 
  ARTICLE 12.00 - ASSIGNMENT, SUBLETTING AND OTHER TRANSFERS        
12.01
  Request for Consent
    21  
12.02
  Basis for Consent
    21  
12.03
  Terms and Conditions Relating to Consents
    22  
12.04
  Subsequent Transfers
    22  
12.05
  Profit Rents upon Transfers
    22  
12.06
  Advertising
    22  
12.07
  Grant of Security Interest by Transferee
    23  
 
  ARTICLE 13.00 - TRANSFERS BY LANDLORD        
13.01
  Sale, Conveyance and Assignment
    23  
13.02
  Effect of Transfer
    23  
13.03
  Subordination
    23  
13.04
  Attornment
    23  
13.05
  Effect of Attornment
    23  
13.06
  Repurchase
    23  
 
  ARTICLE 14.00 - SURRENDER        
14.01
  Possession and Restoration
    24  
14.02
  Tenant's Trade Fixtures and Personal Property
    24  
14.03
  Overholding
    24  
 
  ARTICLE 15.00 - GENERAL        
15.01
  Estoppel Certificates
    25  
15.02
  Entire Agreement
    25  
15.03
  Registration of Lease
    25  
15.04
  (Intentionally Deleted)
    25  
15.05
  "For Lease" Signs     25  
15.06
  Unavoidable Delays
    25  
15.07
  Limitation of Recourse
    25  
15.08
  Notice
    26  
15.09
  Delegation of Authority
    26  
15.10
  Relationship of Parties
    26  
15.11
  Governing Law
    26  
15.12
  Amendment or Modification
    26  
15.13
  Legal and Administration Costs
    26  
15.14
  Construction
    26  
15.15
  Captions and Headings
    26  
15.16
  Interpretation
    27  
15.17
  Time of the Essence
    27  
15.18
  Successors and Assigns
    27  
15.19
  Counterparts
    27  
15.20
  Further Schedules
    27  
15.21
  Independent Legal Advice
    27  
15.22
  No Offer
    27  
15.23
  (Intentionally Deleted
    27  
15.24
  Survival of Covenants and Indemnities
    28  
15.25
  Exculpatory Provisions
    28  
15.26
  Brokerage Commissions
    28  
15.27
  Covenants to be Performed at Landlord's Option
    28  
15.28
  Radiation
    28  
15.29
  Underground and Aboveground Storage Tanks
    28  



--------------------------------------------------------------------------------



SCHEDULES

                 
Schedule A
    —     Plan of Project

Schedule A1
    —     Legal Description of Land

Schedule B
    —     Definitions

Schedule C
    —     Rules and Regulations

Schedule D
    —     Landlord's and Tenant's Work

Schedule E
    —     Additional Covenants, Agreements and Conditions (if any)

Schedule F
    —     (Intentionally Deleted)

Schedule G
    —     Security Interest - Remedies on Default

Schedule H
    —     Contents of Leased Premises

Schedule I
    —     Certificate of Compliance


2

PAGE 1 OF TERM SHEET — FORMING PART OF LEASE OF INDUSTRIAL SPACE — SINGLE TENANT

                 
1.
  (a)   LANDLORD: MORGUARD REAL ESTATE INVESTMENT TRUST

 
          ADDRESS:

 
          c/o Morguard Investments Limited TELEPHONE: 905.281.3800
 
          800-55 City Centre Drive FAX NUMBER: 905.281.4826
 
          Mississauga, Ontario

 
          L5B 1M3
 
          Attention: Vice President, Property

 
          Management, Office/Industrial, Eastern Canada


(b) LANDLORD’S HEAD OFFICE:

                  c/o Morguard Investments Limited   TELEPHONE: 905.281.3800

800 – 55 City Centre Drive
  FAX NUMBER:
    905.281.1800  
Mississauga, ON L5B 1M3
               

Attention: President

(c) Landlord’s “Environmental Contact”: Toronto Industrial Operations Manager



  (d)   Morguard Realty Holdings Inc. holds registered title to the Project as
nominee of the Landlord *

                 
2.
  TENANT (legal name):
  DELPHAX TECHNOLOGIES
 
          CANADA LIMITED
 
          TELEPHONE: 905.238.2961

 
  ADDRESS:
  FAX NUMBER: 905.238.3402

 
  5030-5040 Timberlea Blvd.        
 
  Mississauga, Ontario
       
 
    L4W 2S5          
 
  Attention: Ray Vella
       
 
  Sean Gallagher
       
 
  TENANT'S HEAD OFFICE:
  TELEPHONE:

 
          FAX NUMBER:

3.
  PROJECT NAME:
  5030-5040 Timberlea Blvd.
 
  MUNICIPAL ADDRESS OF PROJECT:
  5030-5040 Timberlea Blvd.
 
          Mississauga, Ontario


4. LEASED PREMISES:

Attached as Schedule A to this Lease is a plan of the Project showing the Leased
Premises by hatching.

5. RENTABLE AREA OF BUILDING:

178,878 square feet subject to adjustment in accordance with the definition of
Rentable Area and Section 4.07.

                                 
6.
    (a)     SECURITY DEPOSIT:
  $ 0.00     (SECTION 4.02)

 
    (b)     OTHER DEPOSIT:
  $ 0.00     (towards first month’s Rent)

 
                  $ 0.00     (towards last month’s Rent)


PAGE 2 OF TERM SHEET — FORMING PART OF LEASE OF INDUSTRIAL SPACE — SINGLE TENANT

             
7.
  TERM:   5 years, 0 months, 0 days.  

 
           
 
  (a)   FIRST DAY OF TERM:   December 1, 2006
 
           
 
  (b)   LAST DAY OF TERM:   November 30, 2011

8. BASIC RENT:

From: December 1, 2006 To: November 30, 2007 $1,010,660.70 per annum $84,221.73
per mo. calculated at a rate of $5.65 per square foot per annum of the Rentable
Area of the Leased Premises;

From: December 1, 2007 To: November 30, 2008 $1,037,492.40 per annum $86,457.70
per mo. calculated at a rate of $5.80 per square foot per annum of the Rentable
Area of the Leased Premises;

From: December 1, 2008 To: November 30, 2009 $1,064,324.10 per annum $88,693.68
per mo. calculated at a rate of $5.95 per square foot per annum of the Rentable
Area of the Leased Premises;

From: December 1, 2009 To: November 30, 2010 $1,091,155.80 per annum $90,929.65
per mo. calculated at a rate of $6.10 per square foot per annum of the Rentable
Area of the Leased Premises;

From: December 1, 2010 To: November 30, 2011 $1,117,987.50 per annum $93,165.63
per mo. calculated at a rate of $6.25 per square foot per annum of the Rentable
Area of the Leased Premises;



  9.   USE OF LEASED PREMISES:

The Leased Premises shall be used solely for the purpose of office, warehousing,
light manufacturing, assembly, laboratory and testing facilities (manufactures
and distributes continuous feed and cut-sheet electronic page printing systems,
print management software, high speed on-press variable printing systems,
high-speed image output models and related components and supplies, and for no
other purpose. The Leased Premises shall not be used for any use prohibited by
Article 5.00 or Section 9.05.

Additional Covenants, Agreements and Conditions (if any) listed here are more
particularly set out in Schedule E.



  1.   Option



  2.   Restoration



  3.   Structural Defects



  4.   Right of First Offer to Purchase



  5.   Right of First Refusal to Purchase



  6.   Consent to Sublease

3

LEASE OF INDUSTRIAL SPACE

SINGLE TENANT INDUSTRIAL PROJECT

THIS LEASE is made as of the 3rd day of August, 2005.

BETWEEN:

MORGUARD REAL ESTATE INVESTMENT TRUST

(the “Landlord”)

AND:

DELPHAX TECHNOLOGIES CANADA LIMITED

a company incorporated under the laws of the Province of Ontario

(the “Tenant”)

IN CONSIDERATION of the mutual covenants contained herein, the parties hereby
agree as follows:

ARTICLE 1.00 — DEFINITIONS

1.01 Definitions — In this Lease the terms defined in Schedule B shall have the
meanings designated therein respectively.

ARTICLE 2.00 — GRANT OF LEASE AND GENERAL COVENANTS

2.01 Grant — The Landlord hereby leases to the Tenant and the Tenant hereby
leases from the Landlord the Leased Premises, to have and to hold during the
Term, subject to the terms and conditions of this Lease.

2.02 Landlord’s General Covenants — The Landlord covenants with the Tenant:



  (a)   subject to the provisions of this Lease, for quiet enjoyment of the
Leased Premises so long as the Tenant shall observe and perform all of the
covenants and obligations of the Tenant herein; and

(b) to observe and perform all the covenants and obligations of the Landlord
herein.

2.03 Tenant’s General Covenants — The Tenant covenants with the Landlord:

(a) to pay Rent without any deduction, abatement or set-off whatsoever; and

(b) to observe and perform all the covenants and obligations of the Tenant
herein.

ARTICLE 3.00 — TERM AND POSSESSION

3.01 Term — The Term of this Lease shall begin on the Commencement Date and end
on the date set out in Item 7(b) of the Term Sheet unless terminated earlier as
provided in this Lease.

3.02 (Intentionally Deleted)

3.03 (Intentionally Deleted)

3.04 Acceptance of Leased Premises — Taking possession of, or occupation of, all
or any part of the Leased Premises by the Tenant or its contractors or
subcontractors shall be conclusive evidence as against the Tenant that the
Leased Premises or such part thereof are in satisfactory condition on the date
of possession or occupation subject only to latent defects and to deficiencies
(if any) listed in writing in a notice delivered by the Tenant to the Landlord
not more than 10 days after the date of possession or occupation.

ARTICLE 4.00 — RENT

4.01 Rent — The Tenant shall pay to the Landlord as Rent for the Leased Premises
the aggregate of:



  (a)   Basic Rent in respect of each year of the Term, payable in advance and
without notice or demand in monthly instalments as set out in Item 8 of the Term
Sheet commencing on the Commencement Date and on the first day of each calendar
month thereafter during the Term;



  (b)   Tenant’s Occupancy Costs, payable in monthly instalments at the times
and in the manner provided in Section 4.06; and



  (c)   all amounts (other than payments under Subsections 4.01(a) and (b))
payable by the Tenant to the Landlord under this Lease, at the times and in the
manner provided in this Lease or, if not so provided, as reasonably required by
the Landlord.

4.02 (Intentionally Deleted)

4.03 Intent — It is the purpose and intent of the Landlord and the Tenant that
this Lease and the Rent payable under Section 4.01 shall be fully net and
carefree to the Landlord. Accordingly, subject only to the exceptions stated
herein, the Tenant will pay or will reimburse to the Landlord all expenses
relating to the Leased Premises, their use and occupancy, their contents, or the
business carried on therein, or the part of such costs attributable thereto.
Nothing in this Lease shall limit the generality of this Section. The Tenant
will not be responsible for the Landlord’s income taxes. Capital Tax and GST are
not income taxes for the purposes of this Lease.

4.04 Payment of Rent — General — All amounts payable by the Tenant to the
Landlord pursuant to this Lease shall be deemed to be Rent and shall be payable
and recoverable as Rent in the manner herein provided and the Landlord shall
have all rights against the Tenant for default in any such payment as in the
case of arrears of Rent. Rent shall be paid to the Landlord in lawful money of
Canada, without deduction, abatement or set-off at the local address of the
Landlord set out in Item 1 of the Term Sheet or to such other Person or such
other address as the Landlord may from time to time designate in writing. The
Tenant’s obligation to pay Rent shall survive the expiration or earlier
termination of this Lease. Any Rent or other sum received or accepted by the
Landlord and paid by anyone other than the Tenant, on behalf of the Tenant,
shall not release or in any way affect the covenants of the Tenant set out in
this Lease and shall not be deemed to constitute or evidence the Landlord’s
consent to a Transfer under Article 12.00. Any Rent or other sum received by the
Landlord from or for the account of the Tenant while the Tenant is in default
under this Lease may be applied at the Landlord’s option to the satisfaction in
whole or in part of any of the obligations of the Tenant then due under this
Lease in such manner as the Landlord sees fit, regardless of any designation or
instruction of the Tenant to the contrary.

4.05 Partial Month — If the Commencement Date is a day other than the first day
of a calendar month, or if the Term ends on any day other than the last day of a
calendar month, Rent for the fractions of a month at the beginning and at the
end of the Term shall be adjusted pro rata on a per diem basis.

4.06 Payment of Tenant’s Occupancy Costs

(1) Estimate and Payment



  (a)   The Landlord shall deliver to the Tenant a written estimate or a written
revised estimate of the Tenant’s Occupancy Costs for each Fiscal Year. The
Tenant shall pay to the Landlord the amount so estimated in equal monthly
instalments (except as otherwise required in this Section 4.06 with respect to
Property Taxes) in advance over that Fiscal Year simultaneously with the
Tenant’s payments on account of Basic Rent. If the Landlord does not deliver to
the Tenant such an estimate, the Tenant shall continue to pay the Tenant’s
Occupancy Costs based on the last such estimate delivered by the Landlord until
a further estimate is delivered by the Landlord and the next payment on account
of the Tenant’s Occupancy Costs shall be adjusted to take into account any over
or under payment in the preceding instalments paid in the Fiscal Year to which
the estimate or revised estimate relates. Notwithstanding the foregoing, as soon
as bills for all or any portion of amounts included in Operating Costs as so
estimated are received, the Landlord may bill the Tenant for same and the Tenant
shall pay the Landlord such amounts so billed (less all amounts previously paid
on account by the Tenant on the basis of the Landlord’s estimate as aforesaid)
as Rent within 5 days following demand therefor.



  (b)   Provided the Landlord has not directed the Tenant to pay Taxes directly
to the taxing authority pursuant to Section 8.01, within a reasonable time after
the date in each calendar year when the final instalment of Property Taxes is
due in respect of commercial properties generally in the municipality in which
the Project is located (the “Final Payment Date”), the Landlord shall deliver a
statement (the “Tax Statement”) to the Tenant that: (i) specifies the amount of
Taxes for the Property Tax Year; and (ii) sets out the total (the “Prepayment
Total”) of amounts payable under this Subsection 4.06(1)(b) that have been paid
by the Tenant between the Final Payment Date in the previous Property Tax Year
and the Final Payment Date of the current Property Tax Year. If the Prepayment
Total, less any amounts that were previously credited to the Tenant, and any
amounts paid for arrears in respect of previous Property Tax Years, (the “Net
Prepayment Total”) is less than the Taxes payable by the Tenant as specified in
the Tax Statement, the Tenant shall pay the deficiency with the next monthly
payment of Basic Rent. If the Net Prepayment Total exceeds the Taxes payable by
the Tenant as specified in the Tax Statement, the Landlord shall, unless the
Tenant is then in default under this Lease, credit the excess to the Tenant on
account of the next succeeding payments of the Tenant’s Occupancy Costs. The
Landlord may estimate Property Taxes for the Property Tax Year following the
then current Property Tax Year and the Tenant shall continue after the Final
Payment Date to make monthly payments in advance, in amounts determined by the
Landlord, for periods determined by the Landlord. The monthly payments paid by
the Tenant after the Final Payment Date shall be credited against the Tenant’s
Occupancy Costs for the subsequent Property Tax Year.



  (c)   Any portion of Taxes accrued with respect to the Term or any part
thereof paid by the Landlord prior to the Commencement Date shall be reimbursed
by the Tenant to the Landlord on the Commencement Date or on demand thereafter.

Notwithstanding the foregoing, the Landlord shall always have the right:

(i) to revise the amount of instalments on account of Property Taxes payable by
the Tenant to an amount that allows the Landlord to collect all Property Taxes
payable by the Tenant by the final due date of Property Taxes for the calendar
year; and/or

(ii) to schedule and require payment by the Tenant of instalments on account of
Property Taxes payable by the Tenant such that by the final due date of Property
Taxes for any calendar year, the Tenant shall have paid to the Landlord the full
amount of Property Taxes payable by the Tenant for such calendar year, which
arrangement may include payment of instalments by the Tenant in a calendar year
on account of Property Taxes payable by the Tenant for the next calendar year.

(2) Annual Statement and Adjustment - The Landlord shall deliver to the Tenant
within 120 days after the end of each Fiscal Year or as soon after that date as
the same shall be prepared by or for the Landlord, a written statement setting
out in reasonable detail the amount of the Tenant’s Occupancy Costs for such
Fiscal Year. If the total of monthly instalments of the Tenant’s Occupancy Costs
actually paid by the Tenant to the Landlord during that Fiscal Year differs from
the amount of the Tenant’s Occupancy Costs payable for that Fiscal Year under
Subsection 4.01(b), the Tenant shall pay to the Landlord or, if the Tenant is
not in default, the Landlord shall credit to the Tenant on account of the next
succeeding payments of the Tenant’s Operating Costs and Taxes, as the case may
be, the difference, without interest, within 30 days after the date of delivery
of the statement.

(3) Disputes - If the Tenant disputes the Landlord’s statement setting out
Operating Costs or the Tax Statement for any Fiscal Year, the Tenant shall
provide notice thereof in writing to the Landlord within 60 days of delivery of
the applicable statement in respect of that Fiscal Year. Notwithstanding
delivery of such notice, the Tenant shall continue to pay Rent in accordance
with the terms of this Lease. In the event of a dispute, the determination of
the Tenant’s Occupancy Costs as made by the Landlord’s auditors shall be
conclusive and binding upon both the Landlord and the Tenant. All costs of
obtaining such determination shall be included in Operating Costs; provided that
if the Landlord’s auditors confirm the Landlord’s calculations within a variance
of 5%, the Tenant shall be solely responsible for the entire cost of such
determination and shall pay such costs to the Landlord forthwith upon demand.

4.07 Area Determination — The Landlord and the Tenant agree that the Rentable
Area of the Leased Premises, unless the parties otherwise agree in writing, is
established at 178,878 square feet for the Term or any renewal periods thereof
and that the Tenant shall be required to pay Rent based on this area. The
Landlord may from time to time, as it deems necessary, cause the Rentable Area
of the Building to be recalculated or remeasured and the cost thereof shall be
included in Operating Costs (except as otherwise provided in this Section 4.08).
Upon any such recalculation or remeasurement, Rent (including without limitation
Basic Rent) shall be adjusted accordingly. If any calculation or determination
by the Landlord of the Rentable Area of the Building is disputed or called into
question, it shall be calculated or determined by the Landlord’s architect or
surveyor from time to time appointed for that purpose, whose certificate shall
be conclusive and binding upon the parties hereto. The cost of such calculation
or determination shall be included in Operating Costs; provided that if the
Tenant disputes the Landlord’s calculation or determination and the calculation
or determination by the Landlord’s architect or surveyor agrees with the
Landlord’s calculation or determination within a 2% variance, the Tenant shall
pay the full cost of such calculation or determination forthwith upon demand.

If any error shall be found in the calculation of the Rentable Area of the
Building, Rent (including without limitation Basic Rent) shall be adjusted for
the Fiscal Year in which the error is discovered and for the Fiscal Year
preceding the Fiscal Year in which the error was discovered, if any, and
thereafter, but not for any prior period.

4.08 (Intentionally Deleted)

ARTICLE 5.00 — USE, OCCUPATION AND CONTROL

5.01 Use of Leased Premises — The Tenant shall use and occupy the Leased
Premises only for the purpose set out in Item 9 of the Term Sheet and shall not
use or permit the Leased Premises or any part thereof to be used or occupied for
any other purpose or business except as otherwise expressly permitted under this
Lease or by any Person other than the Tenant and the Tenant may keep or permit
in the Leased Premises only those materials and Pollutants set out in Schedule H
(other than standard office furnishings and supplies). Schedule H (“Contents of
Leased Premises”) is an extension of this Section 5.01. Any change to the list
of materials and Pollutants identified in Schedule H shall require the
Landlord’s prior written consent which consent may be arbitrarily or
unreasonably withheld by the Landlord and, if granted, shall be evidenced by way
of agreement amending this Lease.

The Tenant shall be responsible for obtaining at its expense all necessary
approvals, licences and permits, including, but not limited to, zoning,
development, building, occupancy and business approvals, licences and permits
for its intended use of the Leased Premises and shall submit all applications
for such approvals, licences and permits to the Landlord for its consent (which
consent, if the application pertains to the zoning applicable to the Project or
may adversely affect the value or use of the Project or any part thereof, may be
arbitrarily withheld by the Landlord), prior to making application.
Notwithstanding the Landlord’s consent to an application, the Tenant shall
indemnify and defend the Landlord and hold it harmless from and against any and
all Claims incurred or suffered by the Landlord directly or indirectly arising
out of the Tenant’s application for such approvals, licences or permits or the
resulting approvals, licences and permits with respect to the use, intended or
otherwise, of the Leased Premises whether such Claims are in respect of the
Leased Premises or in respect of the Building. The Landlord makes no
representation or warranty, express or implied, respecting the present, future
or intended use of the Leased Premises by the Tenant or respecting whether or
not necessary approvals, licences and permits can be obtained for the Tenant’s
use or intended use.

5.02 Compliance with Laws — The Tenant shall promptly and at its own cost comply
with all present and future laws, regulations and orders relating to, and obtain
and maintain in force all approvals, permits, licences and registrations
required for, any of the following:

(a) the occupation or use of and the conduct of any business in or from the
Leased Premises;



  (b)   the condition of the Leasehold Improvements, fixtures, furniture and
equipment installed therein;



  (c)   Pollutants and the protection of the environment so far as those laws,
regulations and orders or any of them relate to the Project; and



  (d)   the making by the Tenant of any repairs, changes or improvements in or
to the Project;

and the Tenant shall immediately give written notice to the Landlord of the
occurrence of any event in the Leased Premises constituting an offence
thereunder or being in breach thereof and if the Tenant shall, either alone or
with others, cause the happening of any such event, the Tenant shall immediately
give the Landlord notice to that effect and thereafter give the Landlord from
time to time written notice of the extent and nature of the Tenant’s compliance
with the foregoing provisions of this Section.

The Tenant agrees that if the Landlord determines in its sole discretion that
the Landlord, its property, its reputation or the Leased Premises or any one or
more of the foregoing is placed in any jeopardy, as determined by the Landlord,
by the requirements for any work required to ensure compliance with the
foregoing provisions of this Section 5.02, or the Tenant is unable to fulfil its
obligations under this Section, the Landlord may itself undertake such work or
any part thereof at the cost and expense of the Tenant.

The Tenant shall, at its own expense, remedy any damage to the Leased Premises
caused by such event or work or by the performance of the Tenant’s obligations
under this Section.

If alterations or improvements to the Leasehold Improvements or to the Leased
Premises are necessary to comply with any of the foregoing provisions of this
Section or with the requirements of insurance carriers, the Tenant shall
forthwith complete such work, complying always with the applicable provisions of
this Lease, to the extent that it can be done within the Leased Premises and in
any event shall pay the entire cost of alterations and improvements so required.
In the event that structural repairs or upgrading of the Building, including but
not limited to seismic upgrading, is required to permit the Tenant’s use, the
Landlord may, at its sole discretion, terminate this Lease.

5.03 Prohibited Uses — The Tenant shall not commit, cause or permit any nuisance
in or about or any damage to the Leased Premises or any part thereof, the
Building, the Project or any of the Leasehold Improvements or goods or fixtures
therein, any overloading of the floors of the Leased Premises or any use or
manner of use causing annoyance to the owners and/or occupants of properties in
the immediate vicinity of the Project. Without limiting the generality of the
foregoing, the Tenant shall not use or permit the use of any portion of the
Leased Premises for any dangerous, illegal, noxious, odorous or offensive trade,
business or occurrence. The Tenant shall keep the Leased Premises free of
debris, Pollutants and anything of a dangerous, noxious, odorous or offensive
nature or which could create a fire hazard (through undue load on electrical
circuits or otherwise) or vibration, heat, odour or noise detectable outside the
Leased Premises in the sole discretion of the Landlord. The Tenant shall not use
equipment in the Leased Premises in a manner that results in its being seen or
heard outside the Leased Premises.

5.04 Hazardous Use — The Tenant shall not do, omit to do or permit to be done
anything which will cause or may have the effect of causing the cost of the
Landlord’s insurance in respect of the Project or any part thereof to be
increased at any time during the Term or any policy of insurance on or relating
to the Project to be subject to cancellation. Without waiving or limiting the
foregoing prohibition, the Landlord may demand and the Tenant shall pay to the
Landlord upon demand, the amount of any increase in the cost of insurance caused
by anything so done or omitted or permitted to be done. The Tenant shall
forthwith upon the Landlord’s request comply with the requirements of the
Landlord’s insurers, cease any activity complained of and make good any
circumstance which has caused any increase in insurance premiums or the
cancellation or threatened cancellation of any insurance policy. In determining
the amount of increased premiums for which the Tenant is responsible, a schedule
or statement issued by the Person who computes the insurance rates for the
Landlord showing the components of the rate shall be conclusive evidence of the
items that make up the rate. If any policy of insurance in respect of the
Project or any part thereof is cancelled or becomes subject to cancellation by
reason of anything so done or omitted or permitted to be done, the Landlord may
without prior notice terminate this Lease and re-enter the Leased Premises.

5.05 Tenant’s Security Interest — The Tenant shall not, without the Landlord’s
prior written consent, create a security interest in Leasehold Improvements
installed by the Tenant or the Landlord in the Leased Premises.

5.06 Rules and Regulations — The Tenant shall observe and cause its employees,
servants, agents, invitees, customers, subtenants, licensees and others over
whom the Tenant can reasonably be expected to exercise control to observe the
rules and regulations attached as Schedule C hereto and such further and other
reasonable rules and regulations and amendments and additions thereto as may be
made by the Landlord and notified to the Tenant by mailing a copy thereof to the
Tenant or by posting same in a conspicuous place in the Building. All such rules
and regulations now or hereafter in force shall be read as forming part of this
Lease; provided that if there is a conflict between the rules and regulations
and this Lease, the terms of this Lease shall prevail.

5.07 Permitted Signs — The Tenant may install and maintain at its cost an
identification sign on the exterior of the Building, which shall be subject to
the prior written approval of the Landlord, shall be in accordance with the sign
criteria established by the Landlord from time to time for the Project, and
shall comply with all applicable by-laws, regulations and codes. Such sign shall
contain only the name under which the Tenant carries on business.

The Tenant shall not place any other sign, advertisement or decoration in or
upon the Leased Premises so as to be visible from outside the Leased Premises or
install or erect any fence, aerial, satellite dish or mast or do any exterior
painting or make any change to the building front except with the prior written
consent of the Landlord, which consent may be arbitrarily withheld or rescinded.
Should the Landlord at any time object to any sign, symbol, notice, lettering,
decoration or display either affixed to or visible from the outside of the
Leased Premises, or to any fence, aerial, satellite dish, mast or exterior
painting, the Tenant shall remove the same forthwith at its cost, repair any
damage caused by such removal and indemnify the Landlord against any Claims
arising therefrom.

5.08 Window Coverings — Without the prior written consent of the Landlord, the
Tenant shall not install any blinds, drapes, curtains, awnings or any other
window coverings in the Building and shall not remove, add to or change the
blinds, drapes, curtains or other window coverings installed by the Landlord
from time to time.

5.09 Authorization of Enquiries — The Tenant hereby authorizes the Landlord to
make enquiries from time to time of any government or municipality or
governmental or municipal agency with respect to the Tenant’s compliance with
any and all laws and regulations pertaining to the Tenant or the business
conducted in the Leased Premises including, without limitation, laws and
regulations pertaining to Pollutants and the protection of the environment; and
the Tenant covenants and agrees that the Tenant shall from time to time provide
to the Landlord such written authorization as the Landlord may reasonably
require in order to facilitate the obtaining of such information.

5.10 Records — The Tenant shall keep on the Leased Premises or at the Tenant’s
head office complete records of all goods stored on, or processed, manufactured,
packaged or used in any process in the Leased Premises by the Tenant and by any
other occupant of the Leased Premises or any part thereof. The Landlord may
examine such records and the Tenant shall provide extracts from or copies
thereof all as required by the Landlord from time to time. This requirement to
maintain such records shall survive the expiry or earlier termination of the
Term.

5.11 Overloading — The Tenant shall not install or permit the installation of
equipment or storage of items that, in the opinion of the Landlord’s engineer,
overloads the capacity of any utility or of any electrical or mechanical
facility in the Project or which may exceed the load-bearing capacity of the
floors of the Building. If damage is caused to the Building or to the Project as
a result of any installation in contravention of this Section, the Tenant shall
repair the damage or, at the Landlord’s option, pay to the Landlord on demand
the cost of repairing the damage incurred by the Landlord.

5.12 Telecommunications

(1) The Tenant may utilize a telecommunication service provider of its choice
with the Landlord’s prior written consent, which consent shall not be
unreasonably withheld, subject to the provisions of this Lease, including but
not limited to the following:



  (a)   prior to commencing any work in the Project, the service provider shall
execute and deliver the Landlord’s standard form of licence agreement;



  (b)   the Landlord shall incur no expense or liability whatsoever with respect
to any aspect of the provision of telecommunication services, including without
limitation, the cost of installation, service, materials, repairs, maintenance,
removal, interruption or loss of telecommunication service; and



  (c)   the Tenant shall indemnify and hold harmless the Landlord for all
losses, claims, demands, expenses and judgments against the Landlord caused by
or arising out of, either directly or indirectly, any acts or omissions by the
service provider or the Tenant or those for whom either of them is responsible
at law.

(2) The Tenant shall be responsible for the costs associated with the supply and
installation of telephone, computer and other communication equipment and
systems and related wiring within the Leased Premises to the boundary of the
Leased Premises for hook up or other integration with telephone and other
communication equipment and systems of a telephone or other communication
service provider, which equipment and systems of the service provider are
located or are to be located in the Building pursuant to the Landlord’s standard
form of licence agreement and, subject to the provisions of Section 14.01, for
the removal of same.

ARTICLE 6.00 — MAINTENANCE, REPAIR AND ALTERATIONS BY LANDLORD

6.01 Maintenance, Repair and Replacement — At the expense of the Tenant, the
Landlord, or at the Landlord’s option, the Tenant shall maintain, repair and
replace the systems, facilities and equipment necessary for the proper operation
of the Project (except as may be installed by or be the property of the Tenant)
and shall maintain and repair the foundations, structure and roof of the
Building and repair damage to the Building which the Landlord is obligated to
insure against under Article 9.00.

6.02 Alterations by Landlord — The Landlord may from time to time dedicate for
public purposes part or parts of the Project if so required by any authority
having jurisdiction.

6.03 Access by Landlord — The Tenant shall permit the Landlord to enter the
Leased Premises at any time in case of an emergency or a health related issue,
either real or perceived, and otherwise during normal business hours as the
Landlord may reasonably require to: (i) examine, inspect and show the Leased
Premises for purposes of leasing, sale or financing; (ii) provide Services or
make repairs, replacements, changes or alterations as provided for in this
Lease; or (iii) take such steps as the Landlord may deem necessary for the
safety, improvement or preservation of the Leased Premises or the Project. The
Tenant shall cooperate with the Landlord in any such showing of the Leased
Premises. The Landlord shall, whenever possible, consult with or give reasonable
notice to the Tenant prior to entry but no such entry shall constitute an
eviction or a breach of the Landlord’s covenant for quiet enjoyment or entitle
the Tenant to any abatement of Rent.

6.04 Energy Conservation — The Landlord shall not be in default of its
obligations under this Lease if it acts in accordance with a directive, policy
or request of an authority having jurisdiction in the field of energy
conservation, security or environmental matters.

6.05 Supervision and Extended Services — The Landlord may supervise any work
done by the Tenant in the Leased Premises and the moving of heavy articles. In
each case, the Tenant shall pay the Landlord’s costs and expenses together with
a reasonable administration fee promptly upon receipt of invoices.

6.06 Landlord’s Work — The Tenant agrees that it has entered into this Lease on
the express understanding that, unless otherwise specifically provided in
Schedule D or Schedule E, the Leased Premises are being leased “as is” and that
the Landlord’s work in respect of the Leased Premises is limited to the scope
delineated as Landlord’s work in Schedule D. All other improvements to the
Leased Premises shall be performed at the sole expense of the Tenant in
accordance with the terms of this Lease including, but not limited to,
Section 7.03.

6.07 Interruption — The Landlord’s obligations under this Article 6.00 are
subject to the following limitations and restrictions:



  (a)   if and so long as all or part of the systems, facilities and equipment
in the Project or the supply of utilities to the Project are destroyed, damaged
or interrupted, the Landlord shall have a reasonable time in which to complete
any necessary repair or replacement and, during that time, shall only be
required to maintain such services as are reasonably possible in the
circumstances;



  (b)   the Landlord shall not be liable under any circumstances for any
consequential damage, whether direct or indirect, to any Person or property
resulting from any failure to carry out its obligations under this Article 6.00;



  (c)   no reduction or discontinuance of services under this Article 6.00 shall
be construed as a breach of the Landlord’s covenant for quiet enjoyment or as an
eviction of the Tenant or entitle the Tenant to any abatement of Rent or release
the Tenant from any obligation under this Lease;



  (d)   the Landlord shall have no responsibility for any inadequacy of
performance of any systems within the Leased Premises if the Leased Premises or
the use thereof depart from the design criteria for such systems as established
by the Landlord for the Building;



  (e)   the Landlord shall not be liable under any circumstances for any damage
caused by interruption or failure of any satellite, telecommunications system,
utility or wiring;

(f) nothing contained in this Article 6.00 shall derogate from Article 10.00;
and



  (g)   the Landlord shall not be required to expend more upon repair of damage
to the Building which the Landlord is obliged to insure against under
Article 9.00 than the proceeds of insurance actually received by the Landlord.

ARTICLE 7.00 — PAYMENT FOR SERVICES AND MAINTENANCE,
REPAIR AND ALTERATIONS BY TENANT

7.01 Utilities — The Tenant shall pay as same become due all rates, charges,
costs and expenses as may be assessed or levied by any supplier of utilities to
the Leased Premises.

7.02 Heating, Ventilation and Air Conditioning — The Tenant shall be responsible
for the heating, ventilation and air conditioning of the Building and any or all
parts thereof and shall be responsible for the costs of operating, repairing,
replacing and maintaining the systems and facilities therefor in a good
operating condition, to the satisfaction of the Landlord. The Tenant covenants,
at its expense, to heat the Building at all times to a reasonable temperature
for the reasonable use thereof, so that a comfortable level of temperature is
maintained, and no part of the Building is damaged by frost, heat or humidity.
The Landlord may at its sole discretion elect to provide the maintenance service
for heating, ventilation and air conditioning under a uniform service contract,
the cost of which shall be included in Operating Costs, plus an administration
fee payable to the Landlord of 15% of such cost.

7.03 Alterations by Tenant — The Tenant may from time to time at its own expense
make changes, additions and improvements to the Leased Premises to better adapt
the same to its business, provided that any change, addition or improvement
shall:



  (a)   comply with the requirements of the Landlord’s insurers and any
governmental or municipal authority having jurisdiction;



  (b)   be made only if, prior to preparation of any plans and specifications
and prior to commencement of any work in the Leased Premises, including, without
limiting the generality of the foregoing, any demolition, construction or
alterations, the Tenant has determined through testing at its own cost and
expense what Pollutants, if any, are present in the Leased Premises and, if the
Tenant fails to do so, the Tenant acknowledges and agrees that it shall
indemnify and hold harmless the Landlord from and against any and all Claims
growing or arising out of the Tenant’s failure to do so;



  (c)   be made only after detailed plans and specifications therefor have been
submitted to the Landlord and received the prior written approval of the
Landlord, all at the expense of the Tenant, and should the Landlord provide its
written approval, such approval shall not be deemed to mean that the proposed
changes, additions or improvements comply with any existing or future municipal
by-laws or any other applicable laws, by-laws, codes or requirements;



  (d)   equal or exceed the then current standard for the Building;



  (e)   be carried out in a good and workmanlike manner and, subject to
Subsection 7.03 (c), only by Persons selected by the Tenant and approved in
writing by the Landlord who shall, if required by the Landlord, deliver to the
Landlord before commencement of the work, performance and payment bonds as well
as proof of workers’ compensation and public liability and property damage
insurance coverage, with the Landlord and the Landlord’s Agent and nominee (if
any) named as additional insureds, in amounts, with companies and in a form
reasonably satisfactory to the Landlord, which shall remain in effect during the
entire period in which the work will be carried out;



  (f)   to the extent that they relate to the roof, structure or to systems of
the Building, be done by the Landlord, the Tenant’s contractors with the prior
approval of the Landlord, at the expense of the Tenant;



  (g)   not require the Landlord to do any work or incur any expense except as
the Landlord may approve; and



  (h)   be made only after the Tenant has provided to the Landlord evidence of
all requisite permits and licences and any other information reasonably required
by the Landlord.

Upon completion of such change, addition or improvement, the Tenant shall
provide to the Landlord as-built drawings and/or a CAD disk of same in a format
useable by the Landlord, together with evidence satisfactory to the Landlord of
a final inspection of such change, addition or improvement (including inspection
of mechanical and electrical systems where applicable) by the authority which
issued the permit or licence for same.

The applicable provisions of Schedule D shall govern any work performed by the
Tenant pursuant to this Section 7.03, mutatis mutandis.

7.04 Tenant’s Trade Fixtures and Personal Property — The Tenant may install in
the Leased Premises its usual trade fixtures and personal property in a proper
manner; provided that no installation or repair shall interfere with or damage
the mechanical or electrical systems or the structure of the Building. If the
Tenant is not then in default hereunder, the trade fixtures and personal
property installed in the Leased Premises by the Tenant may be removed by the
Tenant from time to time in the ordinary course of the Tenant’s business or in
the course of reconstruction, renovation or alteration of the Leased Premises by
the Tenant as required or permitted hereunder, subject to the provisions of
Article 14.00 of this Lease, and provided that the Tenant promptly repairs at
its own expense any damage to the Leased Premises and the Building resulting
from the installation and removal and provided further that in the event of
removal of trade fixtures except at the expiration of the Term, the Tenant shall
promptly replace such trade fixtures with trade fixtures of equal or greater
quality and value, subject to the provisions of Section 14.01.

7.05 Maintenance and Repair — Except to the extent that the Landlord elects to
perform such work at the Tenant’s cost, the Tenant, at its cost, shall maintain,
repair and replace (where applicable) the Leased Premises including, without
limitation, all Leasehold Improvements so as to keep them in good order and
condition, and in compliance with the requirements of all authorities having
jurisdiction including, without limitation:



  (a)   keeping the Leased Premises and surrounding area in a clean and tidy
condition and free of debris and garbage;



  (b)   painting the interior and exterior of the Building to the Landlord’s
standards as specified by the Landlord’s architect or engineer at least every
5 years to prevent building deterioration, and cleaning and maintaining drapes
and any other window coverings, floors and carpets as reasonably required by the
Landlord;



  (c)   making repairs and replacements, including structural, to, and
maintaining the Leased Premises including, without limitation, the heating, air
conditioning and ventilation apparatus, roof and roof membrane, internal and
external glass within or on the exterior of the Leased Premises, doors,
hardware, partitions, walls, fixtures, lighting and plumbing fixtures, wiring,
piping, ceilings, floors, floor coverings and thresholds in the Building and the
driveways, parking areas and facilities and grounds, including keeping the grass
well cut and shrubs trimmed and replanting the grass and shrubs when required,
and keeping the snow cleared from all public walkways, parking lots, driveways
and loading areas adjacent to the Leased Premises as and when necessary or as
reasonably required by the Landlord;



  (d)   making all reasonable repairs and replacements as necessary or advisable
as determined by the Landlord to keep the Leased Premises from deteriorating in
value or condition (reasonable wear and tear excepted); and



  (e)   at reasonable intervals and as otherwise required, oiling, cleaning and
servicing the plumbing, heating, ventilating, air conditioning and other
building services or equipment on the Leased Premises. The Tenant further
agrees, subject to Section 7.02, during the Term to obtain normal and usual
service and maintenance contracts for the care and upkeep of the heating,
ventilating and air conditioning system on the Leased Premises and to promptly
provide copies thereof to the Landlord or the Landlord’s Agent.

7.06 Inspection — The Landlord and its Consultants may from time to time enter
upon the Leased Premises:



  (a)   to inspect the Leased Premises, the building systems and equipment and
their condition; and the Tenant shall, within 5 days from receipt of notice from
the Landlord, at its own cost, make good any deficiency in the condition of the
Leased Premises; and



  (b)   to inspect any work being done by the Tenant, both during the course of
such work and following completion thereof.

If the Landlord or the Landlord’s Agent shall determine that the work being done
by the Tenant is in breach of this Lease or fails to comply with the
requirements of this Lease in any respect, the Tenant shall forthwith remedy
such breach or failure to comply and shall desist from continuing the same.

7.07 Failure to Maintain — If the Tenant fails to perform any obligation under
this Article 7.00, then on not less than 5 days’ notice to the Tenant, the
Landlord may enter the Leased Premises and perform the obligation without
liability to the Tenant for any loss or damage thereby incurred. The Tenant
shall promptly after receiving the Landlord’s invoice therefor reimburse the
Landlord for all costs incurred by the Landlord in performing the obligation
plus 20% of the costs for overhead and supervision.
7.08 Liens — The Tenant shall:



  (a)   pay promptly when due all costs for work done or caused to be done or
goods affixed by the Tenant in the Leased Premises which could result in any
lien or encumbrance on the Landlord’s interest in the Project or any part
thereof, or the filing or registration of any security interest or notice
thereof;



  (b)   keep the title to the Project, including every part thereof and the
Leasehold Improvements, free and clear of any lien, encumbrance or security
interest or notice thereof; and



  (c)   indemnify and hold harmless the Landlord against any Claims arising out
of the supply of goods, materials, services or labour for the work.

The Tenant shall immediately notify the Landlord of any lien, encumbrance, claim
of lien, security interest, or notice thereof or other action of which it has,
or reasonably should have, knowledge and which affects the title to the Project
or any part thereof and, except for those contemplated by Section 15.23, shall
cause the same to be removed within 5 Business Days (or such additional time as
the Landlord may consent to in writing), failing which the Landlord may take
such action as the Landlord deems necessary to remove same and the entire cost
thereof shall immediately become due and payable by the Tenant to the Landlord.
The Tenant shall not affix or cause to be affixed to the Project any goods
acquired under conditional sale or with respect to which any lien, encumbrance
or security interest exists. The Landlord may from time to time post such
notices in such places on the Leased Premises as the Landlord considers
advisable to prevent or limit the creation of any liens upon the Project or any
part thereof.

7.09 Roof — The Tenant shall not be entitled to install upon the roof of the
Building any equipment except as consented to in writing by the Landlord, which
consent may be arbitrarily withheld, but if given shall be subject to whatever
conditions the Landlord, in its sole discretion, deems necessary in the
circumstances.

ARTICLE 8.00 — TAXES

8.01 Taxes Payable by Landlord — The Landlord covenants and agrees to pay all
Taxes assessed against the Landlord or the Project on account of its ownership
when due (except for Business Taxes payable directly to the taxing authority by
the Tenant under Subsection 8.02(b)) and subject to the provisions hereinafter
contained in this Article 8.00. Provided however, that the Landlord may defer
payment of any such Taxes or defer compliance with any statute, law, by-law,
regulation or ordinance in connection with the levy of such Taxes in each case
to the fullest extent permitted by law as long as it shall diligently prosecute
any contest or appeal of such Taxes. Notwithstanding the foregoing or the
provisions of Section 4.06, the Landlord may by notice in writing direct the
Tenant to pay all such Taxes directly to the taxing authority and to provide
receipts for such payments within 5 Business Days of the Landlord’s request
therefore.

8.02 Taxes Payable by Tenant — The Tenant shall pay promptly when due all Taxes
upon or on account of the following:



  (a)   to the Landlord or at the Landlord’s direction, to the taxing authority,
the Taxes payable pursuant to Section 8.01; and



  (b)   to the taxing authority or to the Landlord at the Landlord’s direction,
any Taxes imposed or assessed against or in respect of the personal property and
Leasehold Improvements of the Tenant in the Leased Premises or in respect of any
business operations carried on or in respect of the use or occupancy thereof by
the Tenant or by any subtenant or licensee, if levied or assessed separately
from Taxes upon the Land and Building and referred to herein as “Business
Taxes”.

The Tenant agrees to provide to the Landlord within 3 days of receipt thereof,
an original or duplicate copy of any separate bill for Taxes. The Tenant shall
deliver promptly, upon request of the Landlord, receipts for all such payments
and will furnish such other information as the Landlord may require.

8.03 GST — The Tenant shall pay to the Landlord the amount of all GST accruing
due with respect to Rent at the time the Rent is due and payable to the Landlord
under this Lease. The Tenant’s obligation to pay GST under this Section shall
not be limited or precluded by any limitation contained in this Lease upon the
Landlord’s right to recover or receive payment from the Tenant of taxes upon the
Landlord’s income or profits or otherwise.

8.04 Right to Contest — Each of the Landlord and the Tenant (provided the Tenant
is legally entitled to do so) shall have the right to contest in good faith the
validity or amount of any Taxes which, in the case of the Landlord, the Landlord
is responsible to pay under this Article 8.00 and which, in the case of the
Tenant, the Tenant is responsible to pay under Subsection 8.02(b) and for which
it is separately assessed. Notwithstanding anything to the contrary herein, the
Tenant may, upon prior written notice to the Landlord, defer payment of any
amount payable by it pursuant to Subsection 8.02(b) for which it is separately
assessed, to the extent permitted by law; provided that no contest by the Tenant
shall involve the possibility of forfeiture, sale or disturbance of the
Landlord’s interest in the Leased Premises or the imposition of any penalty or
interest, charge or lien and that, upon the final determination of any contest
by the Tenant, the Tenant shall immediately pay and satisfy the amount found to
be due, together with any costs, penalties and interest. If, as a result of any
contest by the Tenant, any tax, rate, levy, assessment, fee or other charge is
increased, the Tenant shall be responsible for the full amount of such increase
in respect of the period to which the contest relates and to any subsequent tax
periods which commence during the Term.

The Tenant shall not contest any amount payable by it under Subsection 8.02(a)
but may contest any amount payable by it under Subsection 8.02(b) or appeal any
assessment therefor subject to complying with the following:



  (a)   the Tenant shall deliver to the Landlord any notices of appeal or other
like instrument and obtain the Landlord’s consent thereto, which consent shall
not be unreasonably withheld, before filing the same;

(b) the Tenant shall deliver whatever security the Landlord reasonably requires;



  (c)   the Tenant shall promptly and diligently prosecute the contest or appeal
at its sole expense; and

(d) the Tenant shall keep the Landlord fully informed thereof.

ARTICLE 9.00 — INSURANCE, LIABILITY AND ENVIRONMENTAL

9.01 Landlord’s Insurance — During the Term, the Landlord shall place insurance
coverage on and with respect to the Project excluding the area(s) to be insured
by the Tenant as set out in Section 9.02, which coverage shall include the
following, if available at reasonable cost in the opinion of the Landlord:



  (a)   all risks insurance for the full reconstruction value of the Project,
excluding Leasehold Improvements, as determined by the Landlord;



  (b)   as an extension to the insurance maintained pursuant to Subsection
9.01(a), insurance on the rental income derived by the Landlord from the Project
on a gross rental income form with a period of indemnity of not less than the
period as estimated by the Landlord from time to time which would be required to
rebuild and, if necessary, to re-tenant the Project in the event of the complete
destruction thereof;



  (c)   boiler and machinery insurance, including repair or replacement and
rental income coverage, if applicable;

(d) plate glass insurance if deemed appropriate by the Landlord;

(e) commercial general liability insurance; and



  (f)   such other insurance which is or may become customary or reasonable for
owners of projects similar to the Project to carry in respect of loss of, or
damage to, the Project or liability arising therefrom.

The insurance referred to in this Section shall be carried in amounts determined
reasonably by the Landlord. The insurance shall be written in the name of the
Landlord with loss payable to the Landlord and to any mortgagee (including any
trustee under a deed of trust and mortgage) of the Project from time to time.
The policies of insurance referred to in Subsections 9.01(a), (b), (c), (d) and
(e) shall contain a waiver of the insurer’s right of subrogation as against the
Tenant. The Landlord hereby waives its right of recovery against the Tenant, its
employees and those for whom the Tenant is in law responsible with respect to
all Claims required to be insured against by the Landlord hereunder.

Notwithstanding any contribution by the Tenant to insurance premiums as provided
for in this Lease, no insurable interest is conferred upon the Tenant under
policies carried by the Landlord. Except as specifically provided in this Lease,
the Landlord shall in no way be accountable to the Tenant regarding the use of
the insurance proceeds arising from any Claims.

9.02 Tenant’s Insurance — At its own expense the Tenant shall take out and
thereafter maintain in force at all times during the Term and at all times when
the Tenant is in possession of the Leased Premises insurance policies as
follows:



  (a)   all risks insurance on Leasehold Improvements and on all other property
of every description, nature and kind owned by the Tenant or for which the
Tenant is legally liable, which is installed, located or situate within or on
the Leased Premises, including without limitation, all inventory or
stock-in-trade in an amount not less than the full replacement cost thereof
without deduction for depreciation; such insurance shall be subject to a
replacement cost endorsement and shall include a stated amount co-insurance
clause and a breach of conditions clause;



  (b)   commercial general liability insurance to respond to any and all
incidents occurring in the Leased Premises in the minimum amount of
$5,000,000.00 per occurrence including the following extensions: owners and
contractors protective; limited pollution coverage endorsement; products and
completed operations; personal injury; occurrence basis property damage; blanket
contractual and non-owned automobile liability; such insurance shall include the
Landlord and the Landlord’s Agent and nominee (if any) as named additional
insureds, and shall protect and indemnify the Landlord and the Landlord’s Agent
and nominee (if any) in respect of all Claims, including Claims by the Tenant,
as if the Landlord and the Landlord’s Agent and nominee (if any) were separately
insured; such insurance shall include cross liability and severability of
interest clauses;



  (c)   boiler and machinery or equipment breakdown insurance, including repair
or replacement endorsement, in an amount satisfactory to the Landlord and
providing coverage with respect to all objects introduced into the Leased
Premises by or on behalf of the Tenant or otherwise constituting Leasehold
Improvements;



  (d)   plate glass insurance on all internal and external glass within or
fronting the Leased Premises; however, notwithstanding the foregoing, the Tenant
may elect to self-insure for the insurance described in this Subsection 9.02(d);



  (e)   business interruption insurance on the profit form providing all risks
coverage with a period of indemnity and subject to a stated amount co-insurance
clause;



  (f)   tenant’s legal liability insurance for the full replacement cost of the
Leased Premises, including loss of use thereof; and



  (g)   any other form of insurance in such amounts and against such risks as
the Landlord may from time to time reasonably require.

The Tenant acknowledges and agrees that it shall be solely responsible for
insuring the Leasehold Improvements, its equipment and stock and any other
property owned or brought into the Leased Premises by the Tenant whether affixed
to the Building or not.
The insurance policies referred to in this Section shall be subject to such
higher limits as the Tenant, or the Landlord acting reasonably, or any mortgagee
of the Landlord’s interest in the Project may require from time to time. The
policies of insurance referred to in Subsections 9.02(a), (b), (c), (d), (e),
(f) and (g) shall contain a waiver of the insurer’s right of subrogation as
against the Landlord. The Tenant hereby waives its right of recovery against the
Landlord, its employees and those for whom the Landlord is in law responsible
with respect to all Claims required to be insured against by the Tenant
hereunder. Any and all deductibles in the Tenant’s insurance policies shall be
borne solely by the Tenant and shall not be recovered or attempted to be
recovered from the Landlord. In addition, all such policies shall be
non-contributing with, and will apply only as primary and not excess to, any
insurance proceeds available to the Landlord.

The Tenant shall provide to the Landlord at the commencement of the Term and at
least 30 days prior to the renewal of all insurance referred to in this
Section 9.02, and promptly at any time upon request, a certificate of insurance
evidencing the insurance coverage maintained by the Tenant in accordance with
this Section 9.02. The delivery to the Landlord of a certificate of insurance or
any review thereof by or on behalf of the Landlord shall not limit the
obligation of the Tenant to provide and maintain insurance pursuant to this
Section 9.02 or derogate from the Landlord’s rights if the Tenant shall fail to
fully insure.

All policies shall provide that the insurance shall not be cancelled or changed
to the prejudice of the Landlord without at least 30 days’ prior written notice
given by the insurer to the Landlord. All policies of insurance shall be placed
with a company licensed to sell commercial insurance in Canada.

The Tenant acknowledges and agrees that, if it fails to obtain and maintain in
force any of the insurance policies set out in this Section 9.02, then the
Tenant shall indemnify and hold harmless the Landlord in respect of any losses
arising therefrom.

9.03 Placement of Tenant’s Insurance by Landlord — If the Tenant fails to place
or maintain all or any of the insurance coverage referred to in Section 9.02,
the Landlord may, at its option, place all or any part of such insurance in the
name of or on behalf of the Tenant and the Tenant shall pay to the Landlord upon
demand all costs incurred by the Landlord in so doing including, without
limitation, the premium or premiums for such insurance together with the
Landlord’s administrative fee of 15% of such premium.

9.04 Limitation of Landlord’s Liability — The Landlord, the Landlord’s Agent and
employees and any Person for whom any of them are in law responsible shall not
be liable under any circumstances for any damage resulting from the exercise of
the Landlord’s control over the Project or any part thereof.

9.05 Environmental Issues

(1) Landlord’s Requirements - The Tenant shall maintain in the Leased Premises
or Project only those Pollutants set out in Schedule H hereto, and if requested
at any time or from time to time by the Landlord during the Term, provide the
Landlord with a list indicating the type, quantity and purpose of such
Pollutants set out in Schedule H. The Tenant shall notify the Landlord in
writing of any proposed changes to Schedule H and the Tenant must receive the
Landlord’s prior written consent to any such changes, which consent may be
arbitrarily withheld. It is expressly prohibited for the Leased Premises to be
used for the sale, transport, transfer, production, storage, manufacture,
processing, packaging of, or other dealing with, any Pollutants except if, and
so long as, approved by the Landlord in writing (which approval may be withdrawn
at any time notwithstanding any provision of this Lease or the Term Sheet) and
whenever such approval is given, such sale, transport, transfer, production,
storage, manufacture, processing, packaging thereof, or other dealing therewith,
shall be only in accordance with the written directions of, and conditions
imposed by, the Landlord, from time to time, and any present or future
governmental requirements. The Tenant shall immediately notify the Landlord of
the existence of any Pollutants in the Leased Premises of which it becomes
aware.

(2) Tenant’s Inspection of Goods - The Tenant shall inspect all goods delivered
to the Leased Premises and will ensure that no Pollutants are brought into the
Leased Premises by or for the Tenant or its employees, licensees or invitees
except pursuant to and in accordance with Subsection 9.05(1) or with the
Landlord’s prior written consent. The Tenant shall at its own cost cause any
goods, the nature of which is not known to the Tenant with certainty, to be
tested by a qualified Person to determine whether they are or contain any
Pollutants before accepting the same into the Leased Premises. If the Tenant is
found to be in breach of the requirements of this Subsection 9.05(2), the
Landlord may, on behalf of the Tenant, rectify such breach and the Tenant shall
promptly reimburse the Landlord for the cost of any test, analysis or inspection
of goods in the Leased Premises which are, or which the Landlord has reason to
suspect, may be or contain Pollutants.

(3) Governmental Requirements – If, during the Term or any renewal or extension
of this Lease or at any time thereafter, any governmental authority having
jurisdiction shall require the clean-up of any Pollutants held in, discharged in
or from, released from, abandoned in, or placed upon the Leased Premises or
released into the environment by the Tenant or any Person for whom the Tenant is
in law responsible in the course of the Tenant’s business or as a result of the
Tenant’s use or occupancy of the Leased Premises, whether during the Tenant’s
occupancy of the Leased Premises pursuant to this Lease or any prior lease of
the Leased Premises, then the Tenant shall, at its own expense, prepare all
necessary studies, plans and proposals and submit the same for approval, provide
all bonds and other security required by any governmental authority having
jurisdiction or required by the Landlord and carry out the work required and
shall provide to the Landlord full information with respect to proposed plans
and comply with the Landlord’s reasonable requirements with respect to such
plans. The Tenant agrees that if the Landlord determines, in its own discretion,
that the Landlord, its property, its reputation or the Leased Premises is placed
in any jeopardy by the requirement for any such work, the Landlord may itself
undertake such work or any part thereof at the cost and expense of the Tenant.

(4) Environmental Covenants - In addition to and without restricting any other
obligations or covenants herein, the Tenant covenants that it will:



  (a)   comply in all material respects with all Environmental Laws (including,
but not limited to, obtaining any required permits, licences or similar
authorizations) relating to the Leased Premises or the use of the Leased
Premises by the Tenant;



  (b)   promptly notify the Landlord in writing of any charges laid by any
governmental authority alleging violation of any Environmental Laws including,
but not limited to, spills or releases of Pollutants relating to the Leased
Premises or the operations therein and of any notice by any governmental
authority alleging or concerning violation of, or imposing requirements or
asserting responsibility under, or pursuant to, any Environmental Laws, and of
any order made by any governmental authority against the Tenant. The Tenant
shall also promptly notify the Landlord in writing of any notice received by it
from any other third party concerning any release or alleged release of any
Pollutants from the Leased Premises. The Tenant undertakes to notify the
appropriate regulatory authorities if so required under any Environmental Laws
within the time period set out in such law or regulation and failure by the
Tenant to do so shall authorize but not obligate the Landlord to notify the said
regulatory authorities;



  (c)   permit the Landlord to enter and inspect the Leased Premises and the
Tenant’s operations; conduct tests and environmental assessments or appraisals;
remove samples from the Leased Premises; examine and make abstracts from and
copies of any documents or records relating to the Leased Premises; and
interview the Tenant’s employees all at such reasonable times and intervals as
the Landlord may desire;



  (d)   not cause or permit a release at or from the Leased Premises of any
Pollutants except in compliance with Environmental Laws and not seek or permit
at any time during the Term of this Lease to dispose of any Pollutants in the
Leased Premises without the prior written approval of the Landlord to do so;



  (e)   not permit any Person to engage in any activity on the Leased Premises
that may reasonably be anticipated to lead to a violation of any Environmental
Laws or the imposition or assertion of liability or responsibility under any
Environmental Laws on such Person, the Tenant or the Landlord, including,
without limitation, the issuance of an order;



  (f)   upon the expiration or termination of this Lease or any renewal or
extension thereof, remove promptly from the Leased Premises any Pollutants
brought onto the Leased Premises during the Term or any renewal or extension of
this Lease or used or released by the Tenant on the Leased Premises (or if
removal of such Pollutants is prohibited by any Environmental Laws, the Tenant
shall take whatever action is required to ensure compliance with any
Environmental Laws) in accordance with any Environmental Laws;



  (g)   upon the expiration or termination of this Lease or any renewal or
extension thereof, remove any aboveground or underground storage tanks, pipes
and other equipment associated with such tanks, including but not limited to any
product which is in and has escaped from such tanks, installed at the Leased
Premises by or on behalf of, or used by the Tenant;



  (h)   upon the expiration or earlier termination of this Lease or any renewal
or extension thereof, remove by excavation or other method approved by the
Landlord in its sole discretion all Pollutants which have been spilled or
otherwise released at and from the Leased Premises and/or the Project and make
good any and all damage caused by such removal;



  (i)   promptly provide to the Landlord a copy of any environmental site
assessment of the Leased Premises conducted by or for the Tenant at any time
during the Term of this Lease or any renewal thereof;



  (j)   maintain all environmental and operating documents and records,
including but not limited to permits and orders relating to the Tenant’s
operations at the Leased Premises in the manner and for the time periods
required by any Environmental Laws, which may be reviewed by the Landlord at any
time during the Term on 24 hours’ prior written notice, excepting emergencies,
whether real or perceived;



  (k)   if requested by the Landlord, provide the Landlord with written
confirmation of any prior or existing spills of Pollutants, non-compliance
issues, notices, violations, orders or charges caused by the Tenant or alleged,
laid or issued against the Tenant by any governmental authority; and



  (l)   if requested by the Landlord, the Tenant agrees to complete and execute
the Certificate of Compliance, a sample copy of which is attached hereto as
Schedule I, certifying that the Tenant is and has been since the date of the
last Certificate of Compliance completed and executed by the Tenant or during
the last 12 months, whichever is the longer period, in compliance with all
Environmental Laws.

(5) Environmental Indemnification - The Tenant shall, during the Term and at all
times thereafter, indemnify and hold the Landlord harmless at all times from and
against any and all losses, damages, penalties, fines, costs, fees and expenses
(including legal fees on a solicitor and client or substantial indemnity basis
and Consultants’ fees and expenses) resulting from:



  (a)   any breach of or non-compliance with the environmental obligations and
covenants of the Tenant as set out in this Lease; and



  (b)   any legal or administrative action commenced by, or claim made or notice
from, any third party, including, without limitation, any governmental
authority, to or against the Landlord and pursuant to or under any Environmental
Laws or concerning a release or alleged release of Pollutants at the Leased
Premises into the environment and related to or as a result of the operations of
the Tenant or those acting under its authority or control at the Leased Premises
and any and all costs associated with air quality issues, if any, and whether
during the Term of this Lease or any prior lease by the Tenant of the Leased
Premises.

(6) General Requirements



  (a)   Pollutants — If the Tenant shall bring or create upon the Leased
Premises any Pollutants or if the conduct of the Tenant’s business shall cause
there to be any Pollutants upon the Leased Premises then, notwithstanding any
statute or rule of law to the contrary, such Pollutants shall be and remain the
sole and exclusive property of the Tenant and shall not become the property of
the Landlord notwithstanding the degree of affixation of the Pollutants or the
goods containing the Pollutants to the Leased Premises , and notwithstanding the
expiry, repudiation, disclaimer or earlier termination of this Lease, and at the
option of the Landlord, any substance or material contaminated by such
Pollutants shall become the property of the Tenant and the Tenant, or, at the
Landlord’s option, the Landlord, in addition to its obligation to remove such
Pollutants, if directed by the Landlord, shall remove from the Project any
substance or material contaminated by such Pollutants and make good any damage
done in so doing; all at the cost and expense of the Tenant and upon terms and
conditions approved by the Landlord.



  (b)   Survival of Covenants — The obligations of the Tenant hereunder relating
to Pollutants shall survive the expiry, assignment, repudiation, disclaimer or
earlier termination of this Lease.

To the extent that the performance of those obligations requires access to or
entry upon the Leased Premises or any part thereof, the Tenant shall have such
entry and access after such expiry, repudiation, disclaimer or earlier
termination only at such times and upon such terms and conditions as the
Landlord may from time to time specify.

The Landlord may, at the Tenant’s cost and expense, itself or by its agents,
servants, employees, contractors and subcontractors, undertake the performance
of any necessary work in order to complete such obligations of the Tenant; but
having commenced such work, the Landlord shall have no obligation to the Tenant
to complete such work.

This Subsection 9.05(6) supersedes any other provision of this Lease to the
contrary.

ARTICLE 10.00 — DAMAGE AND DESTRUCTION

10.01 Limited Damage — If during the Term, the Building or any part of the
Leased Premises providing access or services essential to the Building, shall be
destroyed or damaged by any hazard against which the Landlord is obligated to
insure pursuant to Section 9.01, the Landlord, if permitted by law to do so,
shall proceed with reasonable diligence to rebuild and restore or repair the
Building or comparable premises or such access routes or service systems, as the
case may be, in conformance with current laws to the extent of insurance
proceeds received. The covenants of the Tenant to repair shall not include any
repairs of damage required to be made by the Landlord under this Section 10.01.
For greater certainty, it is understood and agreed that, upon substantial
completion of the Landlord’s work, the Tenant shall repair or restore the Leased
Premises as required by Section 7.05. Rent payable by the Tenant shall abate
from the date of such damage or destruction to the date of substantial
completion of the Landlord’s work as determined by the Landlord’s architect or
engineer or restoration of access or services, as the case may be. If less than
all of the Building is destroyed or damaged as contemplated in this
Section 10.01, Rent payable by the Tenant shall abate from the date of such
damage or destruction to the date of substantial completion of the Landlord’s
work in the same proportion as the Rentable Area of the Building so damaged or
destroyed is of the total Rentable Area of the Building.

10.02 Major Damage — Notwithstanding any other right of termination contained
herein, if in the reasonable opinion or determination of the Landlord or the
Landlord’s architect or engineer, rendered within 45 Business Days of the
happening of damage or destruction, the Building shall be damaged or destroyed
to the extent that any one or more of the following conditions exist:



  (a)   in the reasonable opinion of the Landlord the Building must be totally
or partially demolished, whether or not to be reconstructed in whole or in part;



  (b)   in the reasonable opinion of the Landlord’s architect or engineer the
Building shall be incapable of being rebuilt or repaired or restored with
reasonable diligence within 6 months after the occurrence of such damage or
destruction;



  (c)   more than 55% of the Rentable Area of the Building is damaged or
destroyed as reasonably determined by the Landlord’s architect or engineer; or



  (d)   all of the heating, ventilating, air conditioning, electrical or
mechanical systems in the Building are damaged or destroyed as reasonably
determined by the Landlord’s architect or engineer;

then the Landlord or the Tenant may at its sole option terminate this Lease by
notice in writing to the other. If notice is given by the Landlord or the Tenant
under this Section 10.02, then this Lease shall terminate from the date of such
notice and the Tenant shall immediately surrender the Leased Premises and all
interest therein to the Landlord and Rent shall be apportioned and shall be
payable by the Tenant only to the date of such notice and the Landlord may
thereafter re-enter and repossess the Leased Premises. If the Building is
damaged to the extent described in this Section 10.02 and the Landlord or the
Tenant does not terminate this Lease, the Landlord will, to the extent of
insurance proceeds received, rebuild or repair the Building to base building
standards, but the rebuilt or repaired Building may be different in
configuration and design from that comprising the Building prior to the damage
or destruction. For greater certainty, it is understood and agreed that: (i) if
the Landlord or the Tenant does not elect to terminate this Lease as aforesaid,
upon substantial completion of the Landlord’s work, the Tenant shall repair or
restore the Leased Premises as required by Section 7.05; and (ii) if the
Landlord or the Tenant elects to terminate this Lease as aforesaid, the Tenant
shall pay to the Landlord forthwith upon demand the cost of repairing or
restoring the Leased Premises, as determined by the Landlord’s architect or
engineer, acting reasonably (but not in any event to exceed the replacement cost
of the then existing Leasehold Improvements), by way of insurance proceeds
available to the Tenant or otherwise.

10.03 No Abatement — Except as specifically provided in this Article 10.00,
there shall be no abatement of Rent and the Landlord shall have no liability to
the Tenant by reason of any injury to, loss of or interference with the Tenant’s
business or property arising directly or indirectly from fire or other casualty,
howsoever caused, or from the making of any repairs resulting therefrom or to
any portion of the Building or the Leased Premises.

10.04 Notify Landlord — The Tenant shall immediately notify the Landlord or its
representative of any accident or defect in the Leased Premises or any systems
thereof and, as well, of any matter or condition which may cause injury or
damage to the Leased Premises or any person or property located therein.

10.05 Expropriation — In the event of Expropriation of all or part of the Leased
Premises and/or the Building, neither the Landlord nor the Tenant shall have a
claim against the other for the shortening of the Term, nor the reduction or
alteration of the Leased Premises or the Building. The Landlord and the Tenant
shall each look only to the Expropriating authority for compensation. The
Landlord and the Tenant agree to cooperate with one another so that each is able
to obtain the maximum compensation from the Expropriating authority as may be
permitted in law in relating to their respective interests in the Leased
Premises and the Building. Nothing herein contained shall be deemed or construed
to prevent the Landlord or the Tenant from enforcing and prosecuting a claim for
the value of their respective interests in any Expropriation proceedings.
However, to the extent that a part of the Project other than the Leased Premises
is Expropriated, the full proceeds paid or awarded therefor will belong solely
to the Landlord and the Tenant will assign to the Landlord any rights it might
have or acquire in respect of such proceeds or awards and will execute those
documents that the Landlord reasonably requires in order to give effect to this
intention.

Where used in this Section 10.05 “Expropriation” means expropriated by a
governmental or municipal authority, or transferred, conveyed or dedicated in
contemplation of a threatened expropriation and “Expropriated” and
“Expropriating” have corresponding meanings.

ARTICLE 11.00 — DEFAULT

11.01 Arrears — The Tenant shall pay monthly to the Landlord interest at a rate
per annum equal to the lesser of the Prime Rate plus 5% and the maximum rate
permitted by applicable law upon all Rent required to be paid hereunder from the
due date for payment thereof until the same is fully paid and satisfied.

11.02 Costs of Enforcement — The Tenant shall indemnify the Landlord against all
costs and charges (including legal fees on a solicitor and client or substantial
indemnity basis and the Landlord’s reasonable administration charges) reasonably
incurred either during or after the Term in enforcing payment of Rent hereunder
and in obtaining possession of the Leased Premises after default of the Tenant
or upon expiration or earlier termination of this Lease or in enforcing any
covenant, proviso or agreement of the Tenant herein contained, or in determining
the Landlord’s rights or the Tenant’s obligations under this Lease or both. All
such costs and charges shall be paid by the Tenant to the Landlord forthwith
upon demand.

11.03 Performance of Tenant’s Obligations — All covenants and agreements to be
performed by the Tenant under any of the terms of this Lease shall be performed
by the Tenant, at the Tenant’s sole cost and expense, and without any abatement
of Rent. If the Tenant fails to perform any act to be performed by it hereunder
then, in the event of an emergency, either real or perceived, or if the failure
continues for 10 days following notice thereof, the Landlord may (but shall not
be obligated to) perform the act without waiving or releasing the Tenant from
any of its obligations relative thereto; but having commenced to do so may cease
to do so without completing performance thereof. All sums paid and costs
incurred by the Landlord in so performing the act, in whole or part, plus 20% of
the cost for overhead and supervision, together with interest thereon at the
rate set out in Section 11.01 from the date payment was made or such cost was
incurred by the Landlord, shall be payable by the Tenant to the Landlord on
demand.

11.04 Remedies on Default — Upon the happening of an Event of Default the
Landlord may, at its option, and in addition to and without prejudice to all
rights and remedies of the Landlord available to it either by any other
provision of this Lease or by statute or the general law, exercise any one or
more of the following remedies:



  (a)   be entitled to the full amount of the current month’s and the next
ensuing 3 months’ instalments of Rent which shall immediately become due and
payable and the Landlord may immediately distrain for the same, together with
any arrears then unpaid;



  (b)   without notice or any form of legal process, forthwith re-let or sublet
the Leased Premises or any part or parts thereof for whatever term or terms and
at whatever rent and upon whatever other terms, covenants and conditions the
Landlord considers advisable including, without limitation, the payment or
granting of inducements all on behalf of the Tenant; and on each such re-letting
or subletting the rent received by the Landlord therefrom will be applied first
to reimburse the Landlord for any such inducements and for any expenses, capital
or otherwise, incurred by the Landlord in making the Leased Premises ready for
re-letting or subletting; and secondly to the payment of any costs and expenses
of re-letting or subletting including brokerage fees and legal fees on a
solicitor and client or substantial indemnity basis; and third to the payment of
Rent; and the residue, if any, will be held by the Landlord and applied to
payment of Rent as it becomes due and payable. If rent received from re-letting
or subletting during any month is less than Rent to be paid during that month
hereunder, the Tenant will pay the deficiency which will be calculated and paid
monthly on or before the first day of every month; and no re-letting or
subletting of the Leased Premises by the Landlord or entry by the Landlord or
its agents upon the Leased Premises for the purpose of re-letting or subletting
or other act of the Landlord relating thereto including, without limitation,
changing or permitting a subtenant to change locks, will be construed as an
election on its part to terminate this Lease unless a written notice of
termination is given to the Tenant; and if the Landlord elects to re-let or
sublet the Leased Premises without terminating, it may afterwards elect to
terminate this Lease at any time by reason of any Event of Default then
existing;



  (c)   seize and sell such goods, chattels and equipment of the Tenant as are
in the Leased Premises and the Landlord may, but shall not be obligated to,
apply the proceeds thereof to all Rent to which the Landlord is then entitled
under this Lease. Any such sale may be effected by public auction, private sale
or otherwise, and either in bulk or by individual item, or partly by one means
and partly by another, all as the Landlord in its sole discretion may decide;



  (d)   terminate this Lease by leaving upon the Leased Premises notice in
writing of the termination, and such termination shall be without prejudice to
the Landlord’s right to damages, it being agreed that the Tenant shall pay to
the Landlord on demand as damages the loss of income of the Landlord to be
derived from this Lease and the Leased Premises for the unexpired portion of the
Term had it not been terminated; or



  (e)   re-enter into and upon the Leased Premises or any part thereof in the
name of the whole and repossess and enjoy the same as of the Landlord’s former
estate, anything herein contained to the contrary notwithstanding;

and the Tenant shall pay to the Landlord forthwith upon demand all expenses of
the Landlord in re-entering, terminating, re-letting, collecting sums due or
payable by the Tenant or realizing upon assets seized or otherwise exercising
its rights and remedies under this Section 11.04 including tenant inducements,
leasing commissions, legal fees on a solicitor and client or substantial
indemnity basis and all disbursements and the expense of keeping the Leased
Premises in good order, repairing the same and preparing the same for
re-letting.

In addition, and without limiting the generality of the foregoing provisions of
this Section 11.04, upon the happening of an Event of Default, and whether or
not this Lease is terminated in accordance with such provisions: (i) the
Landlord shall have no further liability to pay to the Tenant or any third party
any amount on account or in respect of a refund of any Security Deposit, prepaid
Rent or prepaid Taxes or any tenant inducement, leasehold improvement allowance,
lease takeover or lease subsidy or any other concession or inducement otherwise
provided to the Tenant under or with respect to this Lease, and any Rent free
period otherwise provided to the Tenant hereunder shall be null and void and of
no further force or effect and Rent shall be payable in full hereunder without
regard to any such Rent free period; and (ii) any cash allowance, inducement
payment, and the value of any other benefit paid to or conferred on the Tenant
by or on behalf of the Landlord in connection with the Leased Premises or this
Lease shall be recoverable in full as additional Rent and shall be payable to
the Landlord on demand.

11.05 Availability of Remedies — The Landlord may from time to time resort to
any or all of the rights and remedies available to it upon the occurrence of an
Event of Default either by any provision of this Lease or by statute or the
general law, all of which rights and remedies are intended to be cumulative and
not alternative, and the express provisions herein as to certain rights and
remedies are not to be interpreted as excluding any other or additional rights
or remedies available to the Landlord by statute or the general law.

11.06 Waiver — If the Landlord shall overlook, excuse, condone or suffer any
default, breach or non-observance by the Tenant of any obligation hereunder,
this shall not operate as a waiver of the obligation in respect of any
continuing or subsequent default, breach or non-observance, and no such waiver
shall be implied but shall only be effective if expressed in writing.

The Landlord’s acceptance of Rent after a default is not a waiver of any
preceding default under this Lease even if the Landlord knows of the preceding
default at the time of acceptance of the Rent. No term, covenant or condition of
this Lease shall be considered to have been waived by the Landlord or the Tenant
unless the waiver is in writing. The Tenant waives any statutory or other rights
in respect of abatement, set-off or compensation in its favour that may exist or
come into existence hereafter with respect to Rent.

11.07 Waiver of Exemption and Redemption — Notwithstanding anything contained in
any statute now or hereafter in force limiting the right of distress, none of
the Tenant’s goods or chattels in the Leased Premises at any time during the
Term shall be exempt from levy by distress for Rent in arrears, and this
agreement of the Tenant in this Section may be pleaded as an estoppel against
the Tenant.

11.08 Companies’ Creditors Arrangement Act — By virtue of its interest in this
Lease, the importance of the Tenant continuing to carry on business in the
Leased Premises in accordance with this Lease, and the Landlord’s entitlement to
damages where this Lease is terminated by reason of an Event of Default, the
Landlord does and will (despite any changes in circumstances of the Tenant or
its business) constitute a separate class or category of creditor in any plan of
arrangement or other proposal submitted by or on behalf of the Tenant under the
Companies’ Creditors Arrangement Act (Canada) or any similar legislation for
bankrupt or insolvent debtors.

ARTICLE 12.00 — ASSIGNMENT, SUBLETTING AND OTHER TRANSFERS

12.01 Request for Consent — The Tenant shall not effect a Transfer of this Lease
or of all or part of the Leased Premises without the prior consent in writing of
the Landlord, which consent shall not, provided no Event of Default has
occurred, be unreasonably withheld. Provided that the Tenant shall, at the time
the Tenant shall request the consent of the Landlord, deliver to the Landlord
such information in writing (herein called the “required information”) as the
Landlord may reasonably require respecting the proposed Transferee including,
without limitation, the name, address, nature of business, financial
responsibility and standing of such proposed Transferee. Provided further that
after receiving such request, the Landlord shall have the right, at its option,
to terminate this Lease if the request relates to all of the Leased Premises or,
if the request relates to a portion of the Leased Premises only, to terminate
this Lease with respect to such portion, by giving, within 10 days after
receiving the required information, not less than 30 nor more than 60 days’
written notice of termination to the Tenant. In the event of such termination,
the Rent and other payments required to be made by the Tenant hereunder shall be
adjusted to the date of termination and, in the case of a partial termination,
Rent shall abate in the proportion that the area of the portion of the Leased
Premises for which this Lease is terminated bears to the area of the Leased
Premises and this Lease shall be deemed to be amended accordingly.

If the Landlord elects to terminate this Lease as to all or part of the Leased
Premises, the Tenant may by written notice (given within 10 days or such longer
time as the Landlord may consent to in writing after receipt of the Landlord’s
notice of termination) notify the Landlord of the Tenant’s intention to refrain
from the Transfer which gave rise to the Landlord’s notice of termination or of
the Tenant’s intention to accept such notice of termination. If the Tenant gives
written notice to the Landlord within such time period that it intends to
refrain from such Transfer, then the Landlord’s election to terminate this Lease
in whole or in part shall become null and void. Otherwise, the Landlord’s
termination shall take effect on the date stipulated by the Landlord in its
notice of termination.

12.02 Basis for Consent — Notwithstanding anything in the Landlord and Tenant
Act, the Commercial Tenancies Act or any other statute or law and without
limiting the grounds upon which a consent may be refused, the Landlord will not
be deemed to be unreasonable in refusing consent when:



  (a)   the proposed use by the Transferee is not substantially the same as that
of the Tenant;



  (b)   such consent is requested for a mortgage, charge, debenture (secured by
floating charge or otherwise) or other encumbrance of, or in respect of, this
Lease or the Leased Premises or any part of them;



  (c)   the Transferee, in the opinion of the Landlord: (i) does not have a
history of successful business operation in the business to be conducted in the
Leased Premises; (ii) does not have a good credit rating or a substantial net
worth; or (iii) there is a history of default under other leases by the
Transferee or by companies or partnerships that the Transferee was a principal
shareholder of or a partner in at the time of the default;



  (d)   in the case of a Transfer to a subtenant of less than the entire Leased
Premises, if such would result in a configuration which: (i) would require
access to be provided through space leased or held for lease to another tenant
or improvements to be made outside of the Leased Premises; or (ii) would, in the
sole opinion of the Landlord, be unreasonable to attempt to re-lease to a third
party;



  (e)   the required information received from the Tenant or the Transferee is
not sufficient in the Landlord’s opinion to enable the Landlord to make a
determination concerning the matters set out above; or



  (f)   the use of the Leased Premises by the proposed Transferee, in the
Landlord’s opinion arrived at in good faith, could result in excessive use of
the systems or services in the Project, be inconsistent with the image and
standards of the Project or expose the occupants of the Project to risk of harm,
damage or interference with their use and enjoyment thereof or reduce the value
of the Project.

The Landlord shall not be liable for any claims, actions, damages, liabilities,
losses or expenses of the Tenant or any proposed Transferee arising out of the
Landlord’s unreasonably withholding its consent to any Transfer and the Tenant’s
only recourse will be to bring an application for a declaration that the
Landlord must grant its consent to the Transfer.

In no event shall any Transfer to which the Landlord may have consented release
or relieve the Tenant or any Indemnifier from its obligations fully to perform
all the terms, covenants and conditions of this Lease, the Indemnity Agreement
or any renewals or extensions of this Lease or the Term on its part to be
performed and, in any event, the Tenant shall be liable for the Landlord’s costs
incurred in connection with the Tenant’s request for consent as set out in
Subsection 12.03(g).

12.03 Terms and Conditions Relating to Consents — The following terms and
conditions apply in respect of a consent given by the Landlord to a Transfer:



  (a)   the consent by the Landlord is not a waiver of the requirement for
consent to subsequent Transfers, and no Transfer shall relieve the Tenant of its
obligations under this Lease, unless specifically so provided in writing;



  (b)   no acceptance by the Landlord of Rent or other payments by a Transferee
is: (i) a waiver of the requirement for the Landlord to consent in writing to
the Transfer; (ii) the acceptance of the Transferee as tenant or subtenant; or
(iii) a release of the Tenant or Indemnifier from its obligations under this
Lease or any Indemnity Agreement;

(c) the Landlord may apply amounts collected from the Transferee to any unpaid
Rent;



  (d)   the Transferor, unless the Transferee is a subtenant of the Tenant, will
retain no rights under this Lease in respect of obligations to be performed by
the Landlord or in respect of the use or occupation of the Leased Premises after
the Transfer and will execute an Indemnity Agreement on the Landlord’s standard
form in respect of obligations to be performed after the Transfer by the
Transferee;



  (e)   the Transferee shall, when required by the Landlord, jointly and
severally with the Tenant, enter into an agreement directly with the Landlord
agreeing to be bound by this Lease as if the Transferee had originally executed
this Lease as the Tenant, and the Tenant will not be released nor relieved from
its obligations under this Lease including, without limitation, the obligation
to pay Rent;



  (f)   in the event that this Lease is disaffirmed, disclaimed or terminated by
any trustee in bankruptcy of a Transferee, the original Tenant named in this
Lease shall be deemed, upon notice by the Landlord given within 30 days of such
disaffirmation, disclaimer or termination to have entered into a lease with the
Landlord containing the same terms and conditions as in this Lease, with the
exception of the Term of such Lease which shall expire on the date on which this
Lease would have ended save for such disaffirmation, disclaimer or termination;
and



  (g)   any documents relating to a Transfer or the Landlord’s consent will be
prepared by the Landlord or its solicitors and a reasonable administration
charge of at least $250.00 and the greater of: (i) a reasonable document
preparation fee of at least $450.00; or (ii) those legal fees on a solicitor and
client or substantial indemnity basis incurred by the Landlord will be paid to
the Landlord by the Tenant on demand.

12.04 Subsequent Transfers — The Landlord’s consent to a Transfer shall not be
deemed to be consent to any subsequent Transfer, whether or not so stated.

12.05 Profit Rents upon Transfers — In the event of any Transfer by the Tenant
by virtue of which the Tenant receives a rent in the form of cash, goods or
services from the Transferee which is greater than the Rent payable hereunder to
the Landlord, the Tenant shall pay any such excess to the Landlord in addition
to all Rent payable under this Lease, and such excess rent shall be deemed to be
further Rent payable hereunder.

12.06 Advertising — The Tenant shall not advertise the Leased Premises or any
part thereof as being available for leasing or this Lease as being available for
transfer in any medium and will not cause or permit any such advertisement
unless the Landlord has permitted the Tenant to do so in writing and has given
written approval of the wording of such advertisement, which permission and
approval may be arbitrarily withheld.

12.07 Grant of Security Interest by Transferee — The Tenant will cause any
Transferee and any new Indemnifier of this Lease to grant a mortgage, charge and
security interest to the Landlord in form corresponding to the Security Interest
granted in Section 15.23 by delivery of a written security agreement in form and
substance satisfactory to the Landlord prior to the effective date of the
Transfer.

The Tenant shall pay all costs associated with the granting and perfection of
mortgages, charges and security interests granted pursuant to this Lease upon
any Transfer.

ARTICLE 13.00 — TRANSFERS BY LANDLORD

13.01 Sale, Conveyance and Assignment — Nothing in this Lease shall restrict the
right of the Landlord to sell, convey, assign, pledge or otherwise deal with the
Project subject (except as provided in Section 13.03) only to the rights of the
Tenant under this Lease.

13.02 Effect of Transfer — A sale, conveyance or assignment of the Project by
the Landlord shall operate to release the Landlord from liability from and after
the effective date thereof in respect of all of the covenants, terms and
conditions of this Lease, express or implied, except as they may relate to the
period prior to the effective date, and the Tenant shall thereafter look solely
to the Landlord’s successor in interest.

13.03 Subordination — Subject to Section 13.04, this Lease, at the option of any
mortgagee, trustee or chargee, is and shall be subject and subordinate in all
respects to any and all mortgages (including deeds of trust and mortgage) now or
hereafter registered against title to the Building or Land and all advances
thereunder, past, present and future and to all renewals, modifications,
consolidations, replacements and extensions thereof. The Tenant agrees to
execute promptly and in any event within 10 days after request therefor by the
Landlord or the mortgagee or trustee under any such mortgage or deed of trust
and mortgage an instrument of subordination as may be requested.

13.04 Attornment — The Tenant agrees, whenever requested by any mortgagee,
trustee or chargee (in this Section 13.04 and in Section 13.05 called the
“Mortgagee”) taking title to the Project by reason of foreclosure or other
proceedings for enforcement of any mortgage or deed of trust, or by delivery of
a deed in lieu of such foreclosure or other proceeding, to attorn to such
Mortgagee as a tenant under all of the terms of this Lease. The Tenant agrees to
execute promptly and in any event within 10 days after a request by any
Mortgagee an instrument of attornment as may be required by it.

13.05 Effect of Attornment — Upon attornment pursuant to Section 13.04, this
Lease shall continue in full force and effect as a direct lease between the
Mortgagee and the Tenant, upon all of the same terms, conditions and covenants
as are set forth in this Lease except that, after attornment, the Mortgagee and
its successors in title shall not be:

(a) liable for any act or omission of the Landlord;

(b) subject to any offset or defence which the Tenant might have against the
Landlord; or



  (c)   bound by any prepayment by the Tenant of more than 1 month’s instalment
of Rent unless the prepayment shall have been approved in writing by the
Mortgagee or by any predecessor of the Mortgagee’s former interest as mortgagee
of the Project.

13.06 Repurchase — The Tenant acknowledges and agrees that should the Landlord
sell, convey, assign, pledge or otherwise deal with the Project, or any interest
therein, or intend to deal with the Project or any interest therein, in any
manner described herein then the Landlord may, at its option, if the Landlord
has provided the Tenant with Basic Rent free periods, Rent free periods and/or
other inducements during the Term and/or any renewal or extension of the Term of
this Lease, reimburse the Tenant for the then present value of any then
unexpired Basic Rent free periods or Rent free periods and/or other inducements
provided to the Tenant under this Lease, in an amount equal to the discounted
cash value thereof determined by applying the then current yield of 10 year
Canadian Government Bonds plus 4%(hereinafter referred to in this Section 13.06
as the “Discounted Cash Value”) to the dollar amount of such outstanding Basic
Rent free periods, Rent free periods and/or other inducements and the Tenant
agrees that any such periods or inducements for which it has received such
Discounted Cash Value from the Landlord will no longer exist or be payable or be
of any force or effect from and after the date on which such Discounted Cash
Value is received by the Tenant from the Landlord. The Tenant agrees to
forthwith execute any agreement prepared by the Landlord, the purpose of which
agreement is to amend this Lease by deleting such Basic Rent free periods, Rent
free periods and/or other inducements from this Lease for which the Tenant has
received the Discounted Cash Value from the Landlord.

ARTICLE 14.00 — SURRENDER

14.01 Possession and Restoration

(1) Upon the expiration or other termination of the Term, the Tenant shall
immediately quit and surrender possession of the Leased Premises and all
Leasehold Improvements in substantially the condition in which the Tenant is
required to maintain the Leased Premises, excepting only reasonable wear and
tear and damage covered by the Landlord’s insurance under Section 9.01, and the
Tenant shall deliver to the Landlord the keys, mechanical or otherwise, and
combinations, if any, to the locks in the Leased Premises and entries thereto.
Notwithstanding the foregoing, the Landlord shall have the right, at its sole
option upon expiration or other termination of the Term, to require that the
Tenant remove or cause to be removed at the Tenant’s cost all or any part of
Leasehold Improvements in the Leased Premises whether or not installed by or on
behalf of the Tenant or installed by or on behalf of a previous tenant or during
a previous term and to restore the Leased Premises to base building standards.
Notwithstanding the foregoing, the Landlord may, at its sole option, perform the
said removal and restoration work at the Tenant’s sole cost and expense. In
addition, the Landlord shall have the right, at its sole option upon expiration
or other termination of the Term, to require that the Tenant remove or cause to
be removed at the Tenant’s cost all or any part of any wiring, cables, risers or
similar installations appurtenant thereto installed by the Tenant or on the
Tenant’s behalf in the Leased Premises (the “Wiring”) and to restore any part of
the Leased Premises affected by the installation or removal of the Wiring to its
condition existing prior to the installation of the Wiring (the “Wire
Restoration Work”). Notwithstanding the foregoing, the Landlord may, at its sole
option, perform the Wire Restoration Work at the Tenant’s sole cost and expense.
Upon surrender, all right, title, and interest of the Tenant in the Leased
Premises and all Leasehold Improvements located therein and in all Wiring shall
cease.

(2) If the Landlord elects to perform the said removal and restoration work
and/or the Wire Restoration Work, 90 days (or as soon after such date as is
reasonably possible) prior to the expiration of the Term the Landlord may
inspect the Leased Premises to determine the extent of the Wire Restoration Work
and the work required to restore the Leased Premises to base building standards
and upon receipt of the Landlord’s estimate of the costs thereof (the
“restoration cost”) the Tenant shall provide to the Landlord, by certified
cheque, the restoration cost.

14.02 Tenant’s Trade Fixtures and Personal Property — After the expiration or
other termination of the Term, or in the event of the abandonment of the Leased
Premises by the Tenant, all of the Leasehold Improvements and the Tenant’s trade
fixtures and personal property remaining in the Leased Premises shall be deemed
conclusively to have been abandoned by the Tenant and may be appropriated, sold,
destroyed or otherwise disposed of by the Landlord without notice or obligation
to compensate the Tenant or to account therefor, and the Tenant shall pay to the
Landlord upon written demand all of the costs incurred by the Landlord in
connection therewith.

14.03 Overholding — If the Tenant remains in the Leased Premises or any part
thereof after the expiration or other termination of the Term:



  (a)   without the consent of the Landlord, no yearly or other periodic tenancy
shall be created and the Tenant shall be deemed, notwithstanding any statutory
provision or legal assumption to the contrary, to be occupying the Leased
Premises as a tenant at will of the Landlord, which tenancy may be terminated at
any time by the Landlord without the necessity of any prior notice to the
Tenant, but the Tenant shall be bound by the terms and provisions of this Lease
except any options thereby granted to the Tenant and except the Basic Rent which
shall be twice the greater of: (i) the rate provided for herein for the final
year of the Term; and (ii) the market rate for similar premises as determined by
the Landlord at the time of such overholding, plus, in either case, the sum of
$200.00 daily, and subject to such additional obligations and conditions as the
Landlord may impose by notice to the Tenant; or



  (b)   with the consent of the Landlord and agreement as to the Rent payable,
the tenancy shall be month-to-month at the Rent agreed and otherwise on the
terms and conditions of this Lease but without any option to renew or for a new
lease.

The Landlord may recover possession of the Leased Premises during any period
with respect to which the Tenant has prepaid the amount payable under Subsection
14.03(a).

The Tenant shall promptly indemnify and hold harmless the Landlord from and
against all Claims against the Landlord as a result of the Tenant remaining in
possession of all or any part of the Leased Premises after the expiry of the
Term without the consent of the Landlord (including, without limitation, any
compensation to any new tenant or tenants which the Landlord may elect to pay
whether to offset the cost of overtime work or otherwise).

ARTICLE 15.00 — GENERAL

15.01 Estoppel Certificates — The Tenant shall whenever requested by the
Landlord, a prospective purchaser or any mortgagee (including any trustee under
a deed of trust and mortgage) promptly, and in any event within 10 days after
request, execute and deliver to the Landlord or to any party or parties
designated by the Landlord a certificate in writing as to the then status of
this Lease, including as to whether it is in full force and effect, is modified
or unmodified, confirming the Rent payable hereunder and each element hereof and
the then state of the accounts between the Landlord and the Tenant, the
existence or non-existence of defaults, and any other matters pertaining to this
Lease in respect of which the Landlord shall request a certificate, and provide
such other information as may reasonably be required, including a copy of the
Tenant’s most recent audited financial statements. The party or parties to whom
such certificates are addressed may rely upon them.

15.02 Entire Agreement — There is no promise, warranty, representation,
undertaking, covenant or understanding by or binding upon the Landlord except
such as are expressly set forth in this Lease, and this Lease including the Term
Sheet and schedules hereto contains the entire agreement between the parties
hereto.

15.03 Registration of Lease — The Tenant acknowledges the confidential nature of
this Lease and agrees with the Landlord not to register or apply to register
this Lease and waives any statutory obligation upon the Landlord to execute and
deliver this Lease in registrable form. If the Tenant wishes to register a
caveat or notice of this Lease, the Landlord agrees to execute at the expense of
the Tenant, an acknowledgement or short form of lease sufficient for such
purpose in such form as the Landlord shall have approved which shall preserve
the confidentiality of the Rent and other financial terms of this Lease;
provided that if there is a conflict between the provisions of such
acknowledgement or short form of lease and this Lease, the provisions of this
Lease shall govern. The Tenant shall, at its own cost, promptly on request,
whether before or after the expiration or earlier termination of the Term,
discharge any such caveat or notice or any other registration carried out
contrary to this Section and the Tenant shall, at the time of requesting
preparation of the said acknowledgement or short form of lease, provide the
Landlord with an executed discharge of the notice of lease or caveat together
with a certified cheque in an amount determined by the Landlord, acting
reasonably, to cover the cost of registration of the discharge at the expiry or
other termination of this Lease.

15.04 (Intentionally Deleted)

15.05 “For Lease” Signs — The Landlord shall have the right during the last
12 months of the Term to place upon the Leased Premises a notice of reasonable
dimensions stating that the Leased Premises are “for lease” and the Tenant shall
not obscure or remove such notice or permit the same to be obscured or removed.

15.06 Unavoidable Delays — If the Landlord or the Tenant (the “delayed party”)
shall be delayed, hindered or prevented in or from the performance of any of its
covenants under this Lease by any cause not within the control of the delayed
party, as determined by the Landlord acting reasonably (excluding lack of
finances of the delayed party), the performance of the covenant shall be excused
for the period during which performance is rendered impossible and the time for
performance thereof shall be extended accordingly, but this shall not excuse the
Tenant from the prompt payment of Rent or from the performance of any of its
other obligations under this Lease not related to such cause.

15.07 Limitation of Recourse — The Tenant acknowledges that, notwithstanding any
other provision contained in this Lease, the obligations of and rights against
the Landlord under this Lease shall be performed, satisfied and paid only out of
and enforced against, and recourse hereunder shall be had only after judgment
and only against, the right, title and interest of the Landlord from time to
time in, and the Landlord’s revenue derived from, the Project. No obligation of
the Landlord hereunder or in respect hereof is personally binding upon, nor
shall any resort or recourse be had, judgment issued or execution or other
process levied against, the Landlord (except to the extent necessary for
enforcement under the first sentence of this Section 15.07 and only for that
purpose) or against any other assets or revenues of the Landlord. The only
remedy against the Landlord shall be an action for damages, except that if the
Tenant is of the opinion that any consent requested pursuant to Article 12.00
hereof has been wrongfully withheld, its remedies are as set out in
Section 12.02.

If the Landlord is, or this Lease is assigned by the Landlord to, a real estate
investment trust (“REIT”), the parties acknowledge and agree that the
obligations of the REIT hereunder and under all documents delivered pursuant
hereto (and all documents to which this document may be pursuant) or which give
effect to, or amend or supplement, the terms of this Lease are not personally
binding upon any trustee thereof, any registered or beneficial holder of units
(a “Unitholder”) or any annuitant under a plan of which a Unitholder acts as a
trustee or carrier, or any officers, employees or agents of the REIT and resort
shall not be had to, nor shall recourse or satisfaction be sought from, any of
the foregoing or the private property of any of the foregoing, but the Project
only shall be bound by such obligations and recourse or satisfaction may only be
sought from the revenue of the Project.

15.08 Notice — Any notice required or contemplated by any provision of this
Lease shall be given in writing and delivered either: (i) personally; (ii) by
prepaid courier service; (iii) by facsimile with confirmation of transmission;
or (iv) by registered mail, postage prepaid, and if to the Landlord at the
Landlord’s local office as specified in Item 1(a) of the Term Sheet, with a copy
to the Landlord’s head office address as specified in Item 1(b) of the Term
Sheet and if to the Tenant at the Leased Premises (whether or not the Tenant has
departed from, vacated or abandoned the same), or, at the Landlord’s option, to
the Tenant’s head office address as specified in Item 2 of the Term Sheet.
Notwithstanding the provision of any statute or law relating thereto, service by
means of electronic mail of any notice required to be given in writing by either
party hereto pursuant to this Lease shall not constitute good and effective
service.

Any notice shall be considered to have been given or made: (i) if delivered
personally or by prepaid courier, on the day of delivery; (ii) if sent by
facsimile and received on or before 4:30 p.m. local time for the recipient, on
the day of transmission; (iii) if sent by facsimile and received after 4:30 p.m.
local time for the recipient, on the next Business Day following); or (iv) if
sent by registered mail, 3 Business Days following the date upon which it was
mailed. Either party may from time to time by notice in writing to the other
designate another address or addresses in Canada as the address to which notices
are to be sent. If the postal service is interrupted or substantially delayed or
threatened to be interrupted or delayed, any notice shall only be delivered by
one of the alternate methods stated above.

If two or more Persons are named as, or bound to perform the obligations of, the
Tenant hereunder, notice given as herein provided to any one of the Persons
constituting the Tenant or so bound shall be deemed to be notice simultaneously
to all Persons constituting the Tenant and to all Persons so bound. Any notice
given to the Indemnifier or the Tenant shall be deemed to have been given
simultaneously to the other of them and to all Persons bound by their
obligations hereunder.

15.09 Delegation of Authority — The Landlord’s Agent may act on behalf of the
Landlord in any manner provided for herein. The Tenant acknowledges that, if
this Lease has been executed for and on behalf of, in the name of and with the
authority of the Landlord by the Landlord’s Agent, the covenants and agreements
of the Landlord are obligations of the Landlord and its successors and assigns
only and are not obligations personal to or enforceable against the Landlord’s
Agent in its own right.

15.10 Relationship of Parties — Nothing contained in this Lease shall create any
relationship between the parties hereto other than that of landlord and tenant
and, if applicable, indemnifier.

15.11 Governing Law — This Lease shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the
province in which the Project is situated and the laws of Canada applicable
therein and shall be subject to the exclusive jurisdiction of the courts of the
province in which the Project is situated.

15.12 Amendment or Modification — No amendment, modification or supplement to
this Lease shall be valid or binding unless set out in writing and executed by
the Landlord and the Tenant with the same degree of formality as the execution
of this Lease.

15.13 Legal and Administration Costs — The Tenant shall indemnify the Landlord
against all legal fees on a solicitor and client or substantial indemnity basis
and disbursements incurred by the Landlord or by the Landlord’s Agent in
connection with the negotiation, preparation and execution of any amendment,
assignment, cancellation, approval or consent requested by the Tenant in
connection with this Lease, including the Landlord’s reasonable administration
charges. All such costs and charges shall be paid by the Tenant to the Landlord
forthwith upon demand.

15.14 Construction — All of the provisions of this Lease are to be construed as
covenants and agreements. If any provision of this Lease is illegal or
unenforceable, it shall be considered separate and severable from the remaining
provisions of this Lease, which shall remain in force and be binding as though
the provision had never been included. Any language or wording in this Lease
which has been struck out shall be deemed not to have ever been included herein
and shall not be considered in construing or interpreting any other provision of
this Lease, nor shall there be any implication that by the deletion of any
language or wording, the parties hereto intended to state the opposite of the
struck out language or wording.

15.15 Captions and Headings — The captions and headings contained in this Lease
are for convenience of reference only and are not intended to limit, enlarge or
otherwise affect the interpretation of the Articles, Sections or parts hereof to
which they apply.

15.16 Interpretation — In this Lease, “herein”, “hereof”, “hereunder”,
“hereafter” and similar expressions refer to this Lease and not to any
particular Article, Section or other portion thereof unless there is something
in the subject matter or context inconsistent therewith. Wherever necessary or
appropriate in this Lease, the plural shall be interpreted as singular, the
masculine gender as feminine or neuter and vice versa; and when there are two or
more parties bound by the Tenant’s covenants herein contained, their obligations
shall be joint and several. If the Tenant is a partnership each Person who is
presently a member of such partnership and each Person who becomes a member of
any successor partnership shall be and continue to be liable jointly and
severally for the performance of the obligations of this Lease, whether or not
such Person ceases to be a member of such partnership or successor partnership
and after the partnership ceases to exist.

15.17 Time of the Essence — Time shall be of the essence hereof and no extension
or variation of this Lease shall operate as a waiver of this provision.

15.18 Successors and Assigns — Subject to specific provisions contained in this
Lease to the contrary, this Lease shall enure to the benefit of and be binding
upon the successors and assigns of the Landlord and the heirs, executors and
administrators and the permitted successors and assigns of the Tenant.

15.19 Counterparts — This Lease may be executed in counterparts and the
counterparts together shall constitute an original.

15.20 Further Schedules — Any additional covenants, agreements and conditions
forming part of this Lease will be attached as Schedule E and the Tenant agrees
with the Landlord to comply with the provisions of Schedule E. If an Indemnifier
is a party hereto the form of Indemnity Agreement to be executed by the
Indemnifier and the Landlord as a separate agreement will be attached as
Schedule F.

15.21 Independent Legal Advice — The Tenant and the Indemnifier each acknowledge
that the Landlord hereby advises each of the Tenant and the Indemnifier to
obtain advice from independent legal counsel prior to signing this Lease and/or
the Indemnity Agreement. The Tenant and the Indemnifier further acknowledge that
any information provided by the Landlord is not to be construed as legal, tax or
any other expert advice and the Tenant and the Indemnifier are cautioned not to
rely on any such information without seeking legal, tax or other expert advice.

The Landlord and the Tenant understand, acknowledge and agree that this Lease
has been freely negotiated by both parties and that, in any dispute or contest
over the meaning, interpretation, validity or enforceability of this Lease or
any of its terms or conditions, there shall be no inference, presumption or
conclusion drawn whatsoever against either party by virtue of that party having
drafted this Lease or any portion thereof.

15.22 No Offer — The Landlord will not be deemed to have made an offer to the
Tenant by furnishing an unexecuted copy of this Lease with particulars inserted.
Notwithstanding that a Security Deposit or payment of advance Rent is received
by the Landlord when this Lease is received by the Landlord for execution, no
contractual or other right will exist between the Landlord and the Tenant with
respect to the Leased Premises until the Landlord, the Tenant and the
Indemnifier, if any, have executed and delivered this Lease and any required
Indemnity Agreement.

15.23 (Intentionally Deleted)

15.24 Survival of Covenants and Indemnities — All obligations of the Tenant
which arise during the Term pursuant to this Lease and which have not been
satisfied at the end of the Term and all indemnities of the Tenant contained in
this Lease shall survive the expiration or other termination of this Lease.

15.25 Exculpatory Provisions — In all provisions of this Lease containing a
release, indemnity or other exculpatory language in favour of the Landlord,
reference to the Landlord includes reference also to the Landlord’s Agent and
nominee (if any) and any Person for whom any one or more of them is in law
responsible and the directors, officers and employees of the Landlord, the
Landlord’s Agent and nominee (if any) and any Person for whom they are in law
responsible (including the agents of any of them) while acting in the ordinary
course of their employment (collectively the “Released Persons”), it being
understood and agreed that, for the purposes of this Section 15.25, the Landlord
is deemed to be acting as the agent or trustee on behalf of and for the benefit
of the Released Persons solely to the extent necessary for the Released Persons
to take the benefit of this Section 15.25.

15.26 Brokerage Commissions — The Tenant covenants that no act of the Tenant has
given rise nor shall give rise to any Claims against the Landlord for any
brokerage commission, finder’s fee or similar fee in respect of this Lease. The
Tenant hereby indemnifies and agrees to hold the Landlord harmless from any
Claims for such commission or fees with respect to this Lease except any which
were directly contracted for by the Landlord.

15.27 Covenants to be Performed at Landlord’s Option — Where any provision in
this Lease gives the Landlord the option of having the Landlord or the Tenant
perform the covenants set out in such provision, the Tenant shall perform such
covenants unless the Tenant is otherwise directed by way of written notice from
the Landlord.

15.28 Radiation — Only if the Landlord believes on reasonable grounds that
radiation is or has been used or created by the Tenant or any Person permitted
by the Tenant to be in the Leased Premises shall this Section 15.28 apply to the
Tenant.

The Tenant agrees, if so requested by the Landlord, to conduct at its own
expense a survey by an accredited firm of consultants acceptable to the Landlord
to determine the level of radiation in the Leased Premises, and if such levels
are in excess of those allowable under Environmental Laws and set by the
applicable regulatory authorities governing radiation, the Tenant agrees, at its
own cost and expense and on terms and conditions approved by the Landlord, to
reduce the level of radiation to a level allowable under Environmental Laws and
set by such applicable regulatory authorities.

15.29 Underground and Aboveground Storage Tanks — Only if underground and/or
aboveground storage tanks are to be or have been installed by or on behalf of
the Tenant, or will be used or have been used by the Tenant in the Leased
Premises shall this Section 15.29 apply to the Tenant.

Upon receiving the prior written consent of the Landlord, which consent may be
arbitrarily withheld, the Tenant may install underground and/or aboveground
storage tanks in the Leased Premises necessary to conduct its business in the
Leased Premises providing the Tenant undertakes, at its cost to:



  (a)   prior to installation, provide the Landlord with a description of any
and all underground and aboveground storage tanks including but not limited to
the construction of the tanks, age of the tanks and leak detection system;



  (b)   have a leak detection system in place for all underground storage tanks
and associated piping, and ensure that the fill spouts of all underground and
aboveground storage tanks are protected by overfill or spill protection devices
that meet provincial requirements and any and all other applicable Environmental
Laws;



  (c)   have secondary containment in place for all aboveground storage tanks
capable of holding 150% of the volume of the aboveground storage tanks, and
ensure that the fill spouts of all aboveground tanks are protected by drip pads
or some other means to prevent spillage into the environment;



  (d)   comply with all applicable Environmental Laws and all federal and
provincial legislation, guidelines and regulations with respect to underground
and aboveground storage tanks including, but not limited to, their design,
installation, operation, testing and removal, maintain records with regard to
such operation and testing, and provide the Landlord with written confirmation
of such compliance if so requested by the Landlord;



  (e)   provide the Landlord annually and at any other time during the Term,
upon the request of the Landlord, the Landlord acting reasonably, with leak
detection test records, including without limitation tank and line tightness
tests and product/inventory reconciliation and calculation records, with regard
to any underground and/or aboveground storage tanks and associated equipment,
including piping. In the event such tests and/or records show or indicate a loss
or failure, the Tenant shall rectify the cause of such loss or failure at its
sole cost and expense forthwith;



  (f)   in the event of any spill, leak or unreconciled product loss from an
underground and/or aboveground storage tank which is greater than 5 litres, to
immediately contact the party identified as the “Environmental Contact” in
Item 1 of the Term Sheet; and



  (g)   in the event of any spill, leak or unreconciled product loss from any
underground or aboveground storage tank, remove, decontaminate, dispose of and
replace the affected tanks, associated equipment, contents and any substance
contaminated by same, all in compliance with the applicable Environmental Laws
and all federal and provincial legislation, regulations and guidelines
respecting underground or aboveground storage tanks.

Notwithstanding the foregoing, the Tenant agrees to design and locate all
underground and/or aboveground storage tanks in a location so as to minimize
discharge or leak of any product contained in the underground and/or aboveground
storage tank, into the environment, including the Leased Premises.

IN WITNESS WHEREOF the parties hereto have executed this Lease as of the date
first set forth above.

LANDLORD:
MORGUARD REAL ESTATE INVESTMENT
TRUST by its agent MORGUARD
INVESTMENTS LIMTED

By: /s/ John Borrelli 9/15/05
Name: John Borrelli
Title: Authorized Signatory            c/s


—

By: /s/ Tullio Capulli 9/15/05
Name: Tullio Capulli
Title: Authorized Signatory            c/s


We have authority to bind the Corporation


which has authority to bind the Trust

4

         
 
       
 
       
WITNESS to signature
  TENANT:  

 
       
of Tenant:
  DELPHAX TECHNOLOGIES CANADA  

 
       
 
  LIMITED  

 
       
signature: /s/ William Claque
  By: /s/ Dieter P. Schilling  

 
       
 
  Name: Dieter P. Schilling  

 
       
print name: Mr. William Claque
  Title: Corp VP Eng & Mfg   c/s
 
       
address: 48 Maryann Price Lane
  By: /s/ Ray Vella 9/8/05  

 
       
Cambridge ON
  Name: Ray Vella  

 
       
 
  Title: Controller  

 
       
occupation: Owner VIP Catering
  I/We have authority to bind the Corporation  


5

SCHEDULE A

PLAN OF PROJECT

Original Document Included a Floor Plan Diagram.

6

SCHEDULE A1

LEGAL DESCRIPTION OF LAND

5030-5040 TIMBERLEA BLVD.
MISSISSAUGA, ONTARIO

ALL AND SINGULAR that certain parcel or tract of land and premises situate,
lying and being in the City of Mississauga, in the Regional Municipality of
Peel, and being composed of part of Block H, according to a Plan filed in the
Land Registry Office for the Land Titles Division of Peel as Number M-219,
designated as Parts 3 and 7 on a Plan of Survey of Record registered in the said
Land Registry Office as Number 43R-6987.

RESERVING the rights set out as set out I Instrument No. 234803;

SUBJECT to an easement over that part of Block H, designated as Part 7 on
Reference Plan 43R-6987, as set out in Instrument No. 207133.

Being the whole of Parcel H-12 in the register for Section M-219.

7

SCHEDULE B

DEFINITIONS

“Article”, “Item”, “Schedule”, “Section” and “Subsection” mean the specified
article, item, schedule, section or subsection, as the case may be, of this
Lease.

"Basic Rent” means the amount set out in Item 8 of the Term Sheet payable by the
Tenant to the Landlord in respect of each year of the Term.

"Bio-Medical Waste” shall mean and include the following:



  (a)   (i) surgical waste including all materials discarded from surgical
procedures, including but not limited to, disposable gowns, soiled dressings,
sponges, casts, lavage tubes, drainage sets, underpads and surgical gloves;

(ii) pathological waste including all human tissues and anatomical parts which
emanate from surgery, obstetrical procedures, autopsy and laboratory;

(iii) biological waste including blood and blood products, excretions, exudates,
secretions, suctionings and other body fluids including solid/liquid waste from
renal dialysis;

(iv) isolation waste including all waste emanating from the care or treatment of
a patient on any type of isolation or precaution except reverse
(protective) isolation;

(v) cultures and stocks of etiologic agents and associated biologicals
including, without limitation, specimen cultures, cultures and stocks of
etiologic agents, wastes from production of biologicals and serums, and
discarded live and attenuated vaccines;

(vi) laboratory waste which has come in contact with pathogenic organisms,
including but not limited to, culture dishes, devices used to transfer,
inoculate and mix cultures, paper and cloth which has come in contact with
specimens or cultures;

(vii) animal carcasses exposed to pathogens in research, their bedding and other
waste from such animals;

(viii) sharps, including any discarded article that may cause punctures or cuts,
including but not limited to, needles, IV tubing with needles attached, scalpel
blades, glassware, and syringes that have been removed from their original
sterile containers; and

(ix) any other wastes identified as infectious or similar wastes in any other
applicable federal, provincial or municipal laws, regulations and guidelines;
and



  (b)   “Chemotherapy Waste” (also known as antineoplastic or cytotoxic waste)
means and includes discarded items, including but not limited to, masks, gloves,
gowns, empty IV tubing bags, vials, syringes and other contaminated materials
which have been contaminated by chemotherapeutic drugs or antineoplastic agents;
and

(c) any waste defined as bio-medical waste under any applicable law or
regulation.

"Building” means the buildings, structures and improvements from time to time
during the Term erected in, upon or under the Land municipally identified in
Item 3 of the Term Sheet and all alterations and additions thereto and
replacements thereof.

“Business Day” means any day which is not a Saturday, Sunday or a statutory
holiday observed in the province in which the Project is situated.

"Capital Tax” means the applicable amount of any tax or taxes including but not
limited to Large Corporations Tax payable based upon or computed by reference to
the paid-up capital or place of business of the Landlord as determined for the
purposes of such tax or taxes; provided that for the purposes hereof, the
“applicable amount” of such tax or taxes shall mean the amount thereof that
would be payable if the Project were the only establishment of the Landlord in
the jurisdiction of the taxing authority or if any other establishment of the
Landlord therein were located outside that jurisdiction.

"Claims” means claims, losses, actions, suits, proceedings, causes of action,
demands, damages (direct, indirect, consequential or otherwise), judgments,
executions, liabilities, responsibilities, costs, charges, payments and expenses
including, without limitation, any professional, consultant and legal fees on a
solicitor and client or substantial indemnity basis and any associated
disbursements, and including, without limiting the generality of the foregoing,
any of the foregoing relating to, arising out of, resulting from or in any way
connected with any release, spill, leak, emission, escape, leaching, migration,
disposal or dumping into or within the air, land, groundwater or surface water
in, over, upon or from the Leased Premises of any Pollutants including without
limitation all costs, penalties, fines and expenses of any remediation or
restoration of the Leased Premises, and/or any property adjoining or in the
vicinity of the Leased Premises required or mandated by Environmental Laws.

“Collateral” has the meaning ascribed in Section 15.23.

"Commencement Date” means the first day of the Term as specified in Item 7(a) of
the Term Sheet.

"Consultants” means any reference in this Lease to the Landlord’s accountant,
auditor, architect, surveyor or other consultant shall be deemed to be such duly
qualified consultant appointed by the Landlord in its absolute discretion for
the purposes of this Lease or of any provision hereof; and they will act in
accordance with this Lease and the principles and standards of their
professions. In determining any cost allocation the Landlord may rely on, and
the parties shall be bound by, the decision or determination of the Landlord’s
Consultants.

"Environmental Laws” shall include any domestic and foreign federal, provincial,
municipal, or local laws, statutes, regulations, ordinances, guidelines,
policies, judge made laws or common laws and any orders of a court or
governmental authority, relating in any way to the natural or human environment
(including land, surface water, groundwater, and real, personal, moveable and
immoveable property), public or occupational health and safety, and the
manufacture, importation, handling, use, reuse, recycling, transportation,
storage, disposal, elimination and treatment of a substance, hazardous or
otherwise.

"Event of Default” means any of the following events:

(a) all or any part of the Rent hereby reserved is not paid within 5 days of
when due;



  (b)   the Term or any goods, merchandise, stock in trade, chattels or
equipment of the Tenant or any Indemnifier is or are seized or taken or exigible
in execution or in attachment or if a creditor takes possession thereof or if a
writ of execution is issued against the Tenant or any Indemnifier;



  (c)   the Tenant or any Indemnifier or any Person bound to perform the
obligations of the Tenant in this Lease either as guarantor or indemnifier or as
one of the parties constituting the Tenant takes any steps in furtherance of or
suffers any order to be made for its winding-up or other termination of its
corporate existence or becomes insolvent or commits an act of bankruptcy or
becomes bankrupt or takes the benefit of any statute that may be in force for
bankrupt or insolvent debtors or becomes involved in voluntary or involuntary
winding-up proceedings or if a receiver or receiver/manager shall be appointed
for all or any part of the business, property, affairs or revenues of the Tenant
or such Indemnifier or Person;



  (d)   the Tenant makes a bulk sale of its goods or moves or commences,
attempts or threatens to move its goods, chattels and equipment, or any of them,
out of the Leased Premises (other than in the normal course of its business) or
ceases to conduct business in the Leased Premises;



  (e)   the Tenant fails to move into or take possession of the Leased Premises
or vacates or abandons the Leased Premises in whole or in part or fails to
actively carry on business therein;



  (f)   a report or statement required from the Tenant under this Lease is
materially false or misleading except if it results from an innocent clerical
error as determined by the Landlord;



  (g)   any policy of insurance taken out by either the Landlord or the Tenant
with respect to the Project shall be cancelled by reason of any act or omission
of the Tenant;



  (h)   the Tenant enters into a Transfer except in compliance with the
provisions of this Lease; or



  (i)   the Tenant or any Indemnifier or any Person bound to perform the
obligations of the Tenant pursuant to this Lease either as guarantor or
indemnifier or as one of the parties constituting the Tenant fails to observe,
perform and keep each and every covenant, agreement, provision, stipulation and
condition herein contained to be observed, performed and kept by the Tenant or
the Indemnifier, including observance and performance of the rules and
regulations, (other than payment of Rent) and persists in the failure after
10 days’ written notice by the Landlord requiring the Tenant to remedy, correct,
desist or comply (or if any breach would reasonably require more than 10 days to
rectify, unless the Tenant commences rectification within the 10 day notice
period and thereafter promptly, effectively and continuously proceeds with the
rectification of the breach.

“Expropriated”, “Expropriating” and “Expropriation” have the meanings ascribed
in Section 10.05.

"Fiscal Year” means a period, from time to time determined by the Landlord all
or part of which falls within the Term, at the end of which the Landlord’s
accounts in respect of the Project are balanced for auditing or bookkeeping
purposes. Such period shall be 12 months except when the Landlord designates a
new date upon which the fiscal year shall end.

"GST” means goods and services tax being that tax payable pursuant to Parts VIII
and IX of the Excise Tax Act, as amended and re-enacted from time to time and
other like taxes levied from time to time and includes any blended sales tax
which combines GST and provincial tax.

“Indemnifier” means the Person, if any, so identified in the Term Sheet and who
has signed this Lease as Indemnifier.

“Indemnity Agreement” means the agreement attached as Schedule F.

"Land” means those lands legally described in Schedule A1 as same may be
expanded or contracted from time to time.

"Landlord’s Agent” means the Person retained by the Landlord from time to time
to operate or manage the Project which, as of the date of this Lease, is
Morguard Investments Limited.

"Lease” means this lease, the Term Sheet and all Schedules attached hereto which
are referred to in this lease and every properly executed instrument which by
its terms amends, modifies or supplements this lease.

"Leased Premises” means the Project.

"Leasehold Improvements” means all improvements, fixtures, installations,
alterations and additions from time to time made, erected or installed to or in
the Leased Premises, in addition to, beyond or replacing the base building
standards including all partitions however affixed (including moveable and
demountable partitions), millwork and affixed wall units, internal stairways,
doors, hardware, light fixtures, carpeting and other applied floor finishes, and
heating, ventilating and air conditioning equipment and other building services
not forming part of the Landlord’s base building equipment and services; whether
or not installed by or on behalf of the Tenant and whether or not installed
during the Term including, without limitation, all fixtures (except trade
fixtures) in the Leased Premises.

“Mortgagee” has the meaning ascribed in Section 13.04.

"Operating Costs” means in respect of any Fiscal Year the total of all costs,
expenses and amounts, incurred or accrued in that Fiscal Year for or with
respect to ownership, management, operation, maintenance, repair, upkeep,
insurance, supervision, decoration, cleaning and upgrading of the Project and
the determination and allocation of such costs, expenses and amounts, whether
incurred or accrued by or on behalf of the Landlord or by or on behalf of the
Landlord’s Agent including, without limitation and without duplication:

A. Inclusions

(a) rents for leased equipment;

(b) the costs of services performed by Consultants appointed by the Landlord;



  (c)   the cost of acquiring equipment for operation or maintenance of the
Project if expensed fully in the Fiscal Year in which such equipment is
acquired;



  (d)   all costs expensed fully in the Fiscal Year in which the expense is
incurred, and the cost of work done whether on-site or off-site which, in the
opinion of the Landlord:

(i) will reduce or limit increases in Operating Costs; or

(ii) is required by any insurers of the Project; or

(iii) is required by any governmental authority having jurisdiction;

including any work necessary to comply with energy conservation, pollution and
environmental control standards and the cost of investigating and remedying air
quality and moisture issues and issues related thereto, if any;



  (e)   the cost of investigating, testing, monitoring, removing, enclosing,
encapsulating or abating any Pollutants which are in or about the Project or any
part thereof or which have entered the environment from the Project, if the
Landlord is required to do so or if, in the Landlord’s opinion, it is harmful or
hazardous to any Person or to the Project or any part thereof or to the
environment;



  (f)   the cost of all insurance taken out and maintained by the Landlord under
Article 9.00 and the cost of any deductible amount paid by the Landlord in
connection with a claim under its insurance;



  (g)   at the Landlord’s election (such election to be evidenced by the method
of calculating Operating Costs for each Fiscal Year) either:

(i) amortization, in an amount determined by the Landlord’s accountant, (with
interest at the Prime Rate plus 1.5% per annum) of the cost (whether or not
incurred before or during the Term and whether or not incurred by the party
constituting the Landlord at any time or its predecessor in title or interest)
of any work done with respect to the Project and of all equipment required for
the operation and maintenance of the Project unless fully expensed in the Fiscal
Year in which it is incurred; or

(ii) depreciation in an amount determined by the Landlord’s accountant based on
the cost (whether or not incurred before or during the Term and whether or not
incurred by the party constituting the Landlord at any time or its predecessor
in title or interest) of any of those items which the Landlord in its absolute
discretion has elected to treat as capital in nature together with an amount
equal to interest at the Prime Rate plus 1.5% per annum on the undepreciated
amount thereof;



  (h)   the amount of all salaries, wages and fringe benefits paid to or for the
benefit of employees and others engaged in such matters relating to the Project
and/or a proportionate part thereof, all as estimated by the Landlord;

(i) the cost of energy audits and conservation studies;

(j) all Taxes; and



  (k)   any Capital Tax imposed upon the Landlord provided that if the Capital
Tax payable by the Landlord in this connection is for a period not coinciding
with the Fiscal Year, the amount of the Capital Tax included in Operating Costs
in each Fiscal Year shall be that amount payable by the Landlord accruing during
the Fiscal Year;

plus a management fee equal to that amount paid to the Landlord’s Agent in
respect of management of the Project or any part thereof or the Landlord’s
reasonable charges in lieu thereof if the Landlord elects to self manage the
Project or any part thereof, which fee shall be in keeping with the industry
standard.

B. Exclusions — Operating Costs shall exclude, without duplication and without
limiting the generality of the foregoing, and except to the extent expressly
included above:



  (a)   the Landlord’s costs of acquiring the Project, whether paid as debt
service or ground rents; and

(b) Tenant improvement allowances, leasing commissions and leasing costs.

C. Deductions - There shall be deducted from Operating Costs, without
duplication, but only to the extent that related expenses were actually included
therein for that Fiscal Year:

(a) the proceeds of insurance.

All amounts taken into account in determining Operating Costs shall be
determined on the basis of payments made during the Fiscal Year with respect to
which the calculation is made except as the Landlord may from time to time
reasonably require or as otherwise provided in this Lease. Amounts not finally
determined may be estimated by the Landlord, acting reasonably.

"Person” means an individual, partnership, firm, corporate entity, trust,
government or any department or agency thereof or any combination of the
foregoing.

"Pollutants” means any substance which is regulated by or which would be
considered a contaminant, pollutant, waste or deleterious or hazardous substance
under Environmental Laws, or which is or may be hazardous to persons or property
or detrimentally affect property value and includes, without limiting in any way
the generality of the foregoing:

(a) radioactive materials;

(b) explosives;



  (c)   any substance that, if added to any air, land and/or water would degrade
or alter or form part of a process of degradation or alteration of the quality
of that air, land and/or water to the extent that it is detrimental to its use
by human beings or by any animal or plant;



  (d)   any solid, liquid, gas, microorganism, mould, sound, vibration, ray,
heat, radiation, odour or combinations of any of them that is likely to alter
the quality of the environment (including air, land and water) in any way or the
presence of which in the environment is prohibited by regulation or is likely to
affect the life, health, safety, welfare or comfort of human beings or animals
or to cause damage to or otherwise impair the quality of soil, vegetation,
wildlife or property;

(e) toxic substances;



  (f)   substances declared to be hazardous or toxic under any law or regulation
now or hereafter enacted or promulgated by any governmental or municipal
authority having jurisdiction over the Landlord, the Tenant or the Project;



  (g)   any substance, the use or transportation of which or the release of
which into the environment is prohibited, regulated, controlled or licensed
under Environmental Laws;

(h) anything contaminated by any Pollutants; and

(i) Bio-Medical Waste.

"Prime Rate” means the rate of interest per annum established from time to time
by The Bank of Nova Scotia (or such other bank being one of the 5 largest
Canadian chartered banks measured by assets as the Landlord may designate from
time to time) at its head office in Toronto, Ontario as the reference rate of
interest to determine interest rates it will charge on Canadian dollar loans to
its Canadian customers and which it refers to as its “prime rate”.

"Project” means the Land and the Building.

"Property Tax Year” means the 12 month period set by the municipal taxing
authorities as the period for and over which Property Taxes and, where
applicable, business taxes are assessed, charged and payable by the owner or
occupant of the Project, whether on a calendar or fiscal year or any other
basis.

"Property Taxes” means all taxes, rates, levies, duties and assessments
whatsoever whether municipal, school, provincial, parliamentary or otherwise
levied, charged, imposed or assessed against the Project or upon the Landlord in
respect thereof or from time to time levied, charged, imposed or assessed in the
future in lieu thereof or in addition thereto, including, without limitation,
those levied, charged, imposed or assessed for education, school and local
improvements and all business taxes, if any, from time to time payable by the
Landlord or levied against the Landlord on account of its ownership of or
interest in or the operation of the Project; and all costs and expenses incurred
by the Landlord in good faith in contesting, resisting or appealing any such
taxes, rates, duties, levies or assessments including, without limitation, legal
fees on a solicitor and client or substantial indemnity basis and other
professional fees and interest and penalties on deferred payments, but excluding
income or profits taxes upon the income of the Landlord. If any portion of the
Project is assessed or taxed other than at the prevailing commercial assessment
rates and mill rates due to the occupancy of the Tenant or the nature of the
Tenant’s operation, then the amount of such taxes, rates, levies, duties or
assessments shall be adjusted to be an amount equal to the amount which would
have been incurred had such portion of the Project been assessed and taxed at
the prevailing commercial assessment rates and mill rates throughout the entire
period for which the calculation is being made. Provided that if any such taxes
are levied for a period not coinciding with the Fiscal Year, the amount of such
taxes, rates, duties, levies or assessments included herein in each Fiscal Year
shall be that amount accruing during that Fiscal Year. Property Taxes shall not
include any Business Taxes payable by the Tenant pursuant to Section 8.02.

"Rent” means the aggregate of all amounts payable by the Tenant to the Landlord
under this Lease. Provided that any and all amounts so payable which are
collectible by the Landlord as agent of a taxing authority and which are Taxes
imposed by that authority on the Tenant are included in Rent so as to determine
the Landlord’s rights and remedies in the case of delay or failure to pay the
same notwithstanding that the same do not accrue to the Landlord as rent
hereunder.

"Rentable Area” means the area of the Building as determined by the Landlord,
which may be adjusted from time to time to give effect to any structural or
functional change and which shall be calculated by measurement from:

(a) the exterior face of all exterior walls, doors and windows; and

(b) the exterior edge of any mezzanine which is not bounded by a wall.

The Rentable Area of the Building includes all interior space, whether or not
occupied by projections, structures, stairs, elevators, escalators or columns,
structural or non-structural and includes, without limitation, any mezzanine
space.

“Security Deposit” has the meaning ascribed in Section 4.02.

“Security Interest” has the meaning ascribed in Section 15.23.

"Service(s)” means those activities, personnel, facilities, systems and supplies
required for the complete decoration, repair, administration, replacement,
maintenance, improvement and operation of the Project.

"Taxes” means comprehensively all various classes and types of taxes, rates,
levies, fees, duties, charges and assessments from whatever source arising and
levied, rated, imposed, assessed, conferred or chargeable against the Project or
in respect of the occupancy and activity carried on therein or on account of the
Landlord’s ownership of or interest in the Project or on account of rents
payable with respect therefor and includes Property Taxes, business taxes or any
like tax or other amount levied or assessed in lieu of, in addition to, or in
substitution therefor, whether or not similar to or of the foregoing character
and whether or not in existence on the date hereof together with an
administrative charge for allocation of Taxes and all costs and expenses
incurred by the Landlord in good faith in contesting, resisting or appealing any
such taxes, rates, duties, levies or assessments including, without limitation,
legal fees on a solicitor and client or substantial indemnity basis and other
professional fees and interest and penalties on deferred payments, but excluding
income or profits taxes upon the income of the Landlord.

"Tenant’s Occupancy Costs” means for each Fiscal Year all Operating Costs for
that Fiscal Year.

"Term” means the period of time set out in Item 7 of the Term Sheet unless
sooner terminated.

"Term Sheet” means the pages identified as Term Sheet attached to this Lease;
and all information and particulars contained therein shall form part of this
Lease.

"Transfer” means:



  (a)   an assignment, sublease, licensing or other disposition by the Tenant of
this Lease or any interest therein or any interest in the Leased Premises
(whether or not by operation of law) or in a partnership that is the Tenant
under this Lease, or a mortgage or charge (floating or otherwise) or other
encumbrance of or upon this Lease by the Tenant, except a Transfer that occurs
on the death of the Transferor;

(b) a parting with or sharing of possession of all or part of the Leased
Premises; and



  (c)   a transfer or issue by sale, assignment, bequest, inheritance, operation
of law or other disposition, or by subscription, of all or part of the corporate
shares of the Tenant which results in a change in the effective voting control
of the Tenant (unless the Tenant is a corporation whose shares are traded on a
stock exchange in Canada or the United States of America or is a subsidiary of
such a corporation).

"Transferor” and “Transferee” have meanings corresponding to the definition of
“Transfer”. In the case of a Transfer described in item (c) of the definition of
Transfer, the Transferor is the Person that has or would have effective voting
control before the Transfer and the Transferee is the Person that has or would
have effective voting control after the Transfer. The singular and plural forms
of defined words and phrases shall have corresponding meanings.

.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.

. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

8

SCHEDULE C

RULES AND REGULATIONS

1. Definition — In these rules and regulations, “Tenant” includes the employees,
servants, agents, invitees, subtenants and licensees of the Tenant and others
over whom the Tenant can reasonably be expected to exercise its control.

2. Deliveries — The Tenant shall not permit the parking of delivery vehicles so
as to interfere with the use of any driveway, walkway, parking area, or other
common areas. The Tenant shall ensure that deliveries of materials and supplies
to the Leased Premises are made through such entrances, elevators and corridors
and at such times as may from time to time be designated by the Landlord and
shall promptly pay or cause to be paid to the Landlord the cost of repairing any
damage in or to the Building caused by any person making such deliveries. The
Landlord reserves the right to remove at the expense and risk of the owner any
vehicle not using designated vehicle standing areas.

3. Locks — At the Landlord’s request, Tenant shall provide to the Landlord keys
to all locks on entrances to the Building for use by the Landlord in event of
any emergency, whether real or perceived. Upon termination of the Lease, the
Tenant shall surrender to the Landlord all keys of the Leased Premises and other
part or parts of the Building together with any parking passes or other devices
permitting entry.

4. Exterior — The Tenant shall not mount or place anything of any nature on the
exterior of the Leased Premises or the Building without the prior written
consent of the Landlord.

5. Garbage and Waste — The handling and disposal of garbage shall comply with
arrangements prescribed by the Landlord from time to time. No disproportionate
or abnormal quantity of waste material shall be allowed to accumulate in or
about the Leased Premises and the cost of removal or clearing in excess of such
normally provided service may be charged to the Tenant by the Landlord.

6. Maintenance — The Tenant shall provide adequate facilities and means to
prevent the soiling of floors, walls and ceilings, interior and exterior, in and
abutting the Building by any acts or omissions of the Tenant or otherwise.

7. Installations and Wiring — The Tenant shall not mark, paint, drill into or in
any way deface the walls, ceilings, partitions, floors or other parts of the
Leased Premises and the Building except with the prior written consent of the
Landlord and as it may direct. If the Tenant desires electrical or
communications connections, the Landlord reserves the right to coordinate
qualified persons as to where and how the wires should be introduced, and
without such directions, no boring or cutting for wires will be permitted. No
gas pipe or electric wire will be permitted which has not been ordered or
authorized in writing by the Landlord and later installed without proper
municipal or provincial approvals.

8. Heating, Air Conditioning and Plumbing Systems — The Tenant shall not attempt
any repairs or alterations or modifications to the heating, air conditioning or
plumbing systems without the prior written consent of the Landlord unless a
maintenance program has been established between the Landlord and the Tenant.

9. Water Fixtures — The Tenant shall not use the plumbing facilities for any
other purpose than that for which they are constructed, and no Pollutant or
foreign substance of any kind shall be thrown therein, and the Tenant shall pay
the cost of any breakage, stoppage or damage resulting from a violation of this
provision.

10. Personal Use of Leased Premises — The Leased Premises shall not be used for
residential, lodging or sleeping purposes or for the storage of personal effects
or property not required for business purposes as permitted under the Lease.

11. Heavy Articles — The Tenant shall not, in the Leased Premises or the
Building, bring in, take out, position, construct, install or move anything
liable to injure or destroy any part of the Building including, without limiting
the generality of the foregoing, any safe, business machinery or other heavy
machinery or equipment without the prior written consent of the Landlord. In
giving such consent, the Landlord shall have the right, in its sole discretion,
to prescribe the permitted weight and the position thereof, and the use and
design of planks, skids or platforms required to distribute the weight thereof
as determined by a structural engineer. All damage done to the Building by
moving or using any such heavy equipment or machinery shall be repaired at the
expense of the Tenant. The moving of all heavy equipment or other machinery
shall occur only by prior notice, approval and arrangement with the Landlord.

12. Animals — The Tenant shall not bring any animals, except for guide dogs,
into the Building.

13. Heating / Cooling — The Tenant shall not use any means of heating or cooling
the Leased Premises other than that provided by or specifically otherwise
permitted by the Landlord.

14. Undue Electrical Loads, Heat, Vibration — No material or equipment which
could cause undue loads on electrical circuits, or undue vibration, heat or
noise shall be brought into the Building or used therein by or on behalf of the
Tenant, and no machinery or tools of any kind shall be affixed to or used in the
Leased Premises without the prior written consent of the Landlord.

15. Fire Regulations — No Tenant shall do or permit anything to be done in the
Leased Premises or bring or keep anything therein which will in any way increase
the risk of fire, or violate or act at variance with the laws relating to fires
or with the regulations of the fire department or the board of health based upon
inspections from time to time.

16. Flammable Materials — No flammable oils or other flammable, dangerous or
explosive materials shall be kept or permitted to be kept in the Leased
Premises.

17. Notice of Accidents — The Tenant shall give immediate notice to the Landlord
in case of fire or accident in the Leased Premises or in the Building, or in
case of structural, mechanical, electrical and plumbing defects therein or in
any fixtures or equipment thereof, notwithstanding the Landlord may have no
obligations with respect thereto.

18. Dangerous or Immoral Activities — The Tenant shall not make any use of the
Leased Premises which could result in the risk of injury to any person, nor
shall the Leased Premises be used for any immoral or criminal purpose.

19. Inspection — The Landlord and the Tenant shall, at least annually, carry out
an inspection of the Leased Premises and the Building, including the roof,
structure and mechanical, electrical and plumbing systems.

20. Additional Rules and Regulations — The Landlord shall have the right to make
such other and further rules and regulations as in its sole judgment may from
time to time be necessary or of benefit for the safety, care, cleanliness and
appearance of the Leased Premises, and for the preservation of good order
therein.

.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.

. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

9

SCHEDULE D

LANDLORD’S AND TENANT’S WORK

TENANT’S WORK AND TENANT’S INDUCEMENT

The Leased Premises shall be accepted by the Tenant on an “as is” basis and the
Landlord shall not be required to do any work in respect thereof. Any
installations, removals, alterations, additions, partitions, repairs or
improvements which are necessary to enable the Tenant to carry on its business
on the Leased Premises shall be made, erected or installed at the sole cost of
the Tenant, subject as hereinafter provided, and subject to and in accordance
with the provisions of Section 7.04 of this Lease.

As an inducement to the Tenant to enter into this Lease, the Landlord shall pay
to the Tenant or credit against Basic Rent as it becomes due hereunder, an
amount equal to $370,956.00, plus applicable goods and services tax on such
amount eligible pursuant to Part IX of the Excise Tax Act (Canada) (the
“Inducement”). The Tenant shall complete the following work (the “Tenant’s Work)
using the Inducement:

1. Roof restoration; and



  2.   Repairs and maintenance to the parking lot, grounds, exterior lighting
and signage.

Such Inducement shall not be due and payable by the Landlord until after the
occurrence or completion of all of the following:

(a) the Tenant’s execution and delivery of this Lease and any acknowledgements
required;
(b) (intentionally deleted);
(c) completion of all Tenant’s Work and acceptance thereof by the Landlord’s
Architect;
(d) commencement by the Tenant of the conduct of its business in the Leased
Premises;



  (e)   delivery to the Landlord of the following:



  (i)   a statutory declaration of an officer of the contractor which performed
the Tenant’s Work that the contract under which such work was performed has been
completed or abandoned, as those terms are defined under the Construction Lien
Act (the “Act);

and one of:



  (ii)   declarations of last supply in the form prescribed in the Act given by
officers of all of the sub-contractors employed by the contractor in its
performance of the Tenant’s Work;

or



  (iii)   a certificate of completion in the form prescribed in the Act in
respect of the sub-contract of each sub-contractor employed by the contractor
that has performed the Tenant’s Work, together with evidence of delivery of a
copy of such certificate to the sub-contractor in respect of whose sub-contract
it was given;



  (f)   the expiry of the periods pursuant to the Act within which workers,
materialmen, contractors or suppliers in connection with completion of the
Tenant’s Work may file a claim for lien for unpaid work or service performed or
material supplied, provided no claim for lien for unpaid work or service
performed or material supplied has been filed, and if such liens have been
filed, then only upon such liens being discharged and vacated;



  (g)   the delivery to the Landlord of a current certificate or proof of
payment of Workers’ Compensation assessments for all Tenant’s contractors and
sub-contractors; and



  (h)   receipted and paid invoices, totalling not less than this Inducement
verifying the actual cost of installing the Tenant’s permanently affixed
leasehold improvements in the Leased Premises.

Further, the inducement shall not be due and payable if, at the time it is
otherwise payable, the Tenant is in default under this Lease, or the Landlord
has re-entered or become entitled to do so, or the Landlord has distrained, or
the Tenant has become bankrupt, or any right, title or interest in such payment
has been assigned, voluntarily or otherwise, to anyone other than the Tenant.

At the time the Inducement is paid or credited to the Tenant or at any time
thereafter, upon request by the Landlord, the Tenant shall execute and deliver
to the Landlord a written acknowledgement in a form satisfactory to the Landlord
that the Inducement has been so paid and credited and that all of the Landlord’s
obligations under this provision have been fully performed and thereafter this
Lease shall be deemed to have been amended by deleting this provision therefrom.

.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.
.

...................................................................................................................................

10

SCHEDULE E

ADDITIONAL COVENANTS, AGREEMENTS AND CONDITIONS
(if any)



  1.   OPTION



      Provided that, and for so long only as:



  (a)   the Tenant pays the rents and performs each and every of the covenants,
conditions and agreements in the Lease reserved and contained and on the part of
the Tenant to be paid and performed and is not and has not been in default in
respect of any of the same and there has been no adverse change of any sort in
the Tenant’s financial condition or capacity; and



  (b)   the Tenant is DELPHAX TECHNOLOGIES CANADA LIMITED or a subsidiary,
parent or affiliated corporation of the Tenant (within the meaning of the Canada
Business Corporations Act) and is itself in possession of and occupying and
conducting its business in the whole of the Leased Premises and the Lease has
not been assigned and no part of the Leased Premises has been subleased by the
Tenant,

the Landlord will, upon the request in writing by the Tenant given at least
9 months and not more than 12 months prior to the expiration of the Term (the
“Notice Period”), grant to the Tenant a new lease of the Leased Premises for 1
further term of 5 years upon and subject to the covenants, conditions and
agreements as are set forth in the Landlord’s standard form of lease for the
Building then in use, and the new lease shall not contain any provision for
further new leases or for renewal and the annual Basic Rent shall be the market
rate for similar premises of similar size, use and location 120 days prior to
the expiry date of this Lease, without deduction or allowance for or
consideration of any tenant inducements, leasehold improvement allowances,
rent-free periods, lease takeovers, turnkey or “build-to-suit” arrangements or
other concessions or inducements offered or given by landlords to achieve such
rental (the “New Annual Basic Rent”). If requested by the Tenant during the
Notice Period, the Landlord will provide the Tenant with a copy of its standard
form of lease for the Building then in use. The New Annual Basic Rent shall be
mutually agreed to by the Landlord and the Tenant at least 90 days prior to the
expiration of the Term.

In no event shall the New Annual Basic Rent be less than the annual Basic Rent
payable during the last 12 months of the Term.

2. RESTORATION

The Tenant shall have no obligation to remove the following installed leasehold
improvements at the end of the term of this Lease or any renewal thereof
consisting of:



  (i)   the storm and sanitary drains under the flooring of the Leased Premises
for purposes of servicing the Tenant’s laboratories and “clean rooms”; and



  (ii)   the installation of doors and other openings in the concrete wall
between units 1,2 and 3 of the building.



  3.   STRUCTURAL DEFECTS

The Landlord covenants with the Tenant to make all repairs to the roof, walls,
foundation and floor of the Leased Premises required as a result of structural
defects and arising out of defects in design or construction of the Leased
Premises (provided that such repairs are required for the reasonable use of the
Leased Premises by the Tenant and unless such repairs are caused or necessitated
by the negligent act or omission of the Tenant or those for whom it is in law
responsible, in which event the Tenant shall perform such repair at its sole
cost and expense).

4. RIGHT OF FIRST OFFER TO PURCHASE

The Tenant shall have a one-time right of first offer to purchase the Leased
Premises that if during the Term of this Lease and any renewals, the Landlord
wishes to sell the Leased Premises, it shall first, before any such sale,
deliver a notice to this effect (the “Sale Notice”) to the Tenant. The Sale
Notice shall contain an offer to sell the Leased Premises to the Tenant on terms
set out in the Sale Notice (such price and terms being called the “Sale Terms”).
The Sale Terms shall include the Landlord’s requested price, amount of deposit
required, proposed closing date (which shall be between 60 and 120 days),
whether the Landlord is prepared to accept a mortgage back in partial
satisfaction of the purchase price and the interest rate and the term of such
mortgage to be assumed in part satisfaction the purchase price, and any other
information reasonably necessary to permit the Tenant to prepare an offer to
purchase the Leased Premises. Thereupon, the Tenant may, within the 15 day
period after receipt of the Sale Notice (the “Option Period”) deliver an offer
to purchase incorporating the Sale Terms.

If before the end of the Option Period the Tenant fails to elect to accept the
offer contained in the Sale Notice, or the Tenant advises the Landlord in
writing that it does not wish to accept the offer contained in the Sale Notice,
the Landlord shall have the right to offer the Leased Premises for sale to a
third party and accept any purchase price and thereafter this right of first
offer to purchase shall be null and void and the Landlord will be released from
any further obligation to offer the Leased Premises to the Tenant.

5. RIGHT OF FIRST REFUSAL TO PURCHASE

If the Landlord receives and accepts an unsolicited offer (the “Offer”) from a
bona fide third party (the “Offeror”) to purchase the Leased Premises, it shall
first, before any such sale deliver a notice to this effect to the Tenant with a
true copy of the Offer attached (the “Offering Notice”). Thereupon, the Tenant
may, within the 5 day period after receipt of the Offering Notice (the “Option
Period”) deliver notice (the “Election Notice”) to the Landlord that the Tenant
elects to purchase the Leased Premises upon the terms and conditions contained
in the Offer, which purchase shall be completed within 45 days following expiry
of the Option Period or within such longer period of time as may be provided for
in the Offer.

If before the end of the Option Period, the Tenant fails to deliver the Election
Notice to the Landlord, the Landlord shall be entitled to sell the Leased
Premises.

6. CONSENT TO SUBLEASE

The Landlord acknowledges that the Tenant is currently leasing the Leased
Premises from the Landlord under a lease dated the 27th day of June, 1986 and as
amended and assigned (the “Current Lease”) between the Landlord and the Tenant
(which Current Lease expires on the day prior to the Commencement Date) and,
pursuant to the terms of the Current Lease, the Tenant has subleased
approximately 22,171 square feet of the Leased Premises to Access Metal Service
Inc. (the “Subtenant”). If the Tenant intends to enter into a further sublease
with the Subtenant during the Term of this Lease, the Landlord hereby agrees
that it shall consent to such sublease subject to the Tenant and the Subtenant,
prior to the commencement date of such sublease, executing the Landlord’s
consent to sublease document as required pursuant to the terms of Article 12 of
this Lease.

.
.
.
.
.
.
.
.
.
.
.
.
.
.
..

................................................................................................................................

11

SCHEDULE F

FORM OF INDEMNITY AGREEMENT (if applicable)

INTENTIONALLY DELETED

12

SCHEDULE G

SECURITY INTEREST — REMEDIES ON DEFAULT

INTENTIONALLY DELETED

13

SCHEDULE H

CONTENTS OF LEASED PREMISES

The following Schedule H is referred to in Section 9.05, Environmental Issues,
in the Lease.

All contents and materials, other than standard office furnishings and supplies,
stored in the Leased Premises are as follows:

(please include, in detail, all materials, Pollutants, including but not limited
to, chemicals and related items that are used and/or stored in the Leased
Premises)

14

SCHEDULE I

CERTIFICATE OF COMPLIANCE

     
 
  DATED: August 3, 2005
 
   
NAME OF TENANT:
  DELPHAX TECHNOLOGIES CANADA LIMITED
 
   
PHONE NUMBER: 905.238.2961
  FAX NUMBER: 905.238.3402
 
   
ADDRESS:
  5030-5040 Timberlea Blvd.
 
   
 
  Mississauga, Ontario
 
   
 
  L4W 2S5
 
   
SUITE NO.:
  5030/5040

LEGAL DESCRIPTION OF PROPERTY
:

ALL AND SINGULAR that certain parcel or tract of land and premises situate,
lying and being in the City of Mississauga, in the Regional Municipality of
Peel, and being composed of part of Block H, according to a Plan filed in the
Land Registry Office for the Land Titles Division of Peel as Number M-219,
designated as Parts 3 and 7 on a Plan of Survey of Record registered in the said
Land Registry Office as Number 43R-6987.

RESERVING the rights set out as set out I Instrument No. 234803;

SUBJECT to an easement over that part of Block H, designated as Part 7 on
Reference Plan 43R-6987, as set out in Instrument No. 207133.

Being the whole of Parcel H-12 in the register for Section M-219.

The Tenant hereby represents and warrants to the Landlord after due inquiry and
investigation, that, during the past 12 months prior to the date of this
Certificate of Compliance, or from and after the last Certificate of Compliance
executed by the Tenant, whichever period is the longer, the Tenant is and has
been in compliance with all applicable Environmental Laws, and that no
environmental incidents have occurred that have the potential to impact on or
impair the value of the Landlord’s Project in any manner, or the Landlord’s
security interest.

The Tenant authorizes the Landlord to request from any municipal, provincial or
federal government authority or regulatory agency detailed information about any
environmental risk or liability associated with the Tenant and the Leased
Premises, including but not limited to copies of any certificates, consents,
permits, approvals or orders issued by any of them. The Tenant agrees to provide
its written consent to any municipal, provincial or federal government authority
or regulatory agency which may require such consent in order to provide such
information to the Landlord.

The Tenant undertakes to promptly notify the Landlord in writing should any new
or existing environmental hazard or incident involving the Tenant’s operations
in the Leased Premises become known to the Tenant.

         
 
       
 
       
WITNESS to signature
  TENANT:  

 
       
of Tenant:
  DELPHAX TECHNOLOGIES CANADA  

 
       
 
  LIMITED  

 
       
signature: /s/ William Claque
  By: /s/ Dieter P. Schilling  

 
       
 
  Name: Dieter P. Schilling  

 
       
print name: Mr. William Claque
  Title: Corp VP Eng & Mfg   c/s
 
       
address: 48 Maryann Price Lane
  By: /s/ Ray Vella 9/8/05  

 
       
Cambridge ON
  Name: Ray Vella  

 
       
 
  Title: Controller  

 
       
occupation: Owner VIP Catering
  I/We have authority to bind the
Corporation  


 
       

15